Exhibit E
                      DID YOU WIN?
 POWERBALL
                        d aSPORTS                                       0   0    0    0      0   NWERBALL 0




newsday.com
SI.50 LI EDITION
Thursday
Jan. 7, 2016        News N'y           THE LONG ISLAND NEWSPAPER
                                                                                                   HI 43° LO 28
                                                                                                   MOSTLY SUNNY




   OLK CO
           •V;;:.




                              AN.
                              • ••
                              •




                     ORO
                               •




               SPOTA DEPUTY
        EXCLUSIVE: DA's top investigator under scrutiny
               in alleged cover-up of Burke case, sources say
                                         A2-3 I UPDATES AT NEWSDAY.COM

                              Tai
                              Teir•?

  Grand Plans                                                                    Mike
     At Penn
   Transform 'ugly'                         •
                                                 •         Arlo   ?es           Piazza
                                                                                Mets reat
                                                RTC   t.

station, Cuomo urges                                                            makesgHall
A4-5 I VIDEO AT NEWSDAY.COM                                                       SPORTS
       A2
                                                                                                      TOP STORIES

                                     POWERBAII:
                                     THE TICKET
                                     TO HALF
                                     A BILLION
                                                                      SOURCES: FEDS
                                     OY GARY DWASK1
                                     gary.dymskOnewsday.com

                                         Powerball got a $50-mil-
                                      lion-plus bump, pushing the
                                      jackpot last night to more
                                      than half a billion dollars.
                                         The winning numbers
                                     were 2,11, 4Z 62, 63, with the
                                     Powerball 17.
                                         The rise to $524 million
                                     was yet another increase         Christopher Loeb was allegedly
                                     since Saturday, when no win-     assaulted while in custody.
                                     ning tickets were sold for
                                     the multistate, big-prize lot-


                                                                      Burke's
                                     tery game.
                                         After Saturday's drawing,                                                                      •
                                     the prize for yesterday was
                                     first announced at $400


                                                                      trial date
                                     million.
                                         On Tuesday, the jackpot
                                     took a bump to $450 million,
                                     and even more sales over the


                                                                      is set:
                                     next 1B or so hours pushed it
                                     to $500 million just before
                                     noon yesterday. At drawing
                                     time last night, it was an-


                                                                      March 21
                                     nounced at $524 million.
                                         Even with the jump, and a
                                     lump sum of more than $306
                                     million, the prize isn't the
                                     largest in U.S. lottery his-     BY ROBERT E. RISHER
                                     tory. The record Powerball       robert.kess!er(cunewsday.cone
                                     jackpot is $590.5 million in
                                     May 2013, and the richest           A federal judge yesterday set
                                     jackpot in U.S. history is       ex-Suffolk Police Chief James
                                     $656 million in a March 2012     Burke's trial date for March 21
                                     Mega Millions drawing.           on charges he beat a prisoner
                                                                      who had stolen a duffel bag
                                                                      from his department SUV and
                                                                      masterminded a cover-up.
                                                                         Burke, the former top uni-       Ex-SCPD Chief of 1Xpartment James Burke, center, pleaded not guilty to misconduct charges. Mows,
                                                                      formed cop in the county, ap-
                                                                      peared yesterday in Central         him of beating a handcuffed           The judge set the next hear-     was under investigation. No
                                                                      Islip federal court wearing fed-    prisoner, Chistopher Loeb, and     ing date for Feb. 2.                co-conspirators were named in
                                                                      eral jail khakis and without his    enlisting unnamed officers and        Conway said the defense is       court papers.
                                                                      mustache.                           others in a massive cover-up of    concentrating on preparing for         Further, the prosecutors ar-
                                                                         Ile calmly answered routine      the alleged assault.               trial and not on appealing          gued that fear of Burke still per-
                                                                      questions from U.S. District           Suffolk officers had arrested   Burke's detention because his-      vaded parts of the department.
NEWSDAY. THURSDAY, JANUARY 7. 2016




                                                                      Judge Leonard Wexler in a           Loeb earlier in the day on Dec.    torically, it's unlikely it would      The ex-chiefs attorneys, Con-
                                                                      clear voice, his right leg shak-    14, 2012, after, they said, he     be overturned.                      way and Nancy Bartling of Mi-
                                                                      ing throughout much of the          stole a duffel bag from Burke's       On Dec.11, Burke was first or-   neola, disagreed with the prose-
                                                                      brief proceeding.                   unlocked SUV parked in front       dered held in jail as a danger to   cutors' arguments, saying that
                                                                         Burke pleaded not guilty and     of the 29-year-department vet-     the community, after federal        since Burke was no longer po-
                                                                      remains held without bail.          eran's home.                       prosecutors said he still main-     lice chief, he would have no ac-
                                                                         Asked how his client is hold-      Since Burke's arrest, prose-     tained considerable influence       cess to anyone in the depart-
                                                                      ing up in jail, Conway said after   cutors have handed over 3,000      over the department. They had       ment, including potential wit-
                                                                      the hearing, "It's not easy, but    pages of discovery to the de-      argued that several police          nesses.
                                                                      he's adapting."                     fense, with more coming in         union officials and others in          Wexler concurred with the
                                                                        An indictment unsealed Dec.       the next two weeks, Eastern        the department, though never        prosecutors.
                                     Wayne Groteke of                 9, the day federal agents ar-       District Asst. U.S. Attorney       charged, were engaged in the al-       "I find the corruption of an
                                     Hauppauge with ticket in         rested Burke in the driveway of     Lara Treinis Gatz told Wexler      leged cover-up and continued        entire department by this defen-
                                     Nesconset yesterday              his St. James home, accuses         yesterday.                         to support Burke even while he      dant is shocking," Wexler said
                                                                    TOP STORIES                                                                                                                  13




PROBE SPOTA AIDE                     Investigate allegations of cover-up in Burke case
                                    BY ROBERT E. Ott'FR
                                    rohert.kesslenpnewsday.com                                                                         Yc
                                        A federal grand jury is inves-
                                     tigating Christopher McPart-
                                     land, the top corruption prose-
                                                                                   co                                             4t
                                     cutor in the Suffolk County dis-
                                     trict attorney's office, for possi-
                                     ble obstruction of justice
                                     charges as an outgrowth of the
                                     case against former Suffolk po-
                                     lice chief James Burke, accord-
                                     ing to sources familiar with the
                                     investigation.
                                        McPartland, division chief of
                                     investigations in Suffolk Dis-
                                     trict Attorney Thomas Spota's
                                     office, has been sent a letter
                                     from the grand jury informing
                                     him he is a target of the investi-                                       0
                                     gation, the sources said. Investi-
                                     gators are probing if McPart-
                                     land participated in meetings
                                     with Suffolk law enforcement
                                    officials and encouraged them
                                     to lie about Burke's actions in
                                     the assault of a Smithtown                                                                                                                      a
                                     man, the sources said.
                                        Burke, 51, was indicted Dec. 9     Suffolk County District Attorney Thomas Spota, right, with division chief Christopher McPartland.
                                    and faces trial on charges that
                                    he assaulted the Smithtown             grand jury, the sources said.         Sources said the other per-        Spots has hired a private
                                    man, Christopher Loeb, 29,             Such so-called target letters are son involved in the accident lawyer to deal with any possi-
                                    who stole a duffel bag from            sent to people who are under in- was McPartland. Neither Burke ble questioning from the grand
                                    Burke's        department-issued        vestigation by a grand jury who nor McPartland reported the ac- jury, the sources said,
                                    sport utility vehicle, and then        might be asked to testify, to in- cident, the sources said.              McPartland, a graduate of
                                    engaged in a cover-up of the as-       form them of their rights            The papers said that in 2001, Hofstra        University's     law
                                    sault by getting law enforce-          against self-incrimination.        "Burke, by his own admission school, joined the district attor-
                                    ment officials who had knowl-             Burke, McPartland and Spots to others, was driving under ney's office in 1991.
                                    edge of the assault to lie about       are longtime associates in the influence of alcohol and                  On his Linkedln page, Mc-
                                    it when questioned by federal          county law enforcement. Noth- struck a state-owned vehicle,           Partland says he graduated
                                    agents.                                ing in the target letter referred    "Abusing his power and au- from Georgetown University
update= novisigagawalherk.             McPartland has not been             to any untoward actions by thority, Burke and the other before attending Hofstra. He
                                    charged with any crime.                Spota, the sources said.           driver left the scene of the acci- also says in 2013 he won the
                                       McPartland's attorney, Larry           Burke, a longtime protege of dent, avoiding prosecution for Robert M. Morganthau award
      DOCUMENT                      Krantz of Manhattan, a former          Spota's, worked closely with the DUI, and committing a fur- from the New York State Dis-
                                    federal prosecutor, declined to        the district attorney and Mc- ther crime by leaving without trict Attorneys Association and
     Read federal charges           comment, as did Nellin McIn-           Partland during the nearly 10 reporting the accident," the let- in 2015 the Thomas J. Sputa
     against James Burke.           tosh, a spokeswoman for the            years he headed the DA's detec- ter continued.                        Prosecutor of the Year Award
      newsday.com/burke             U.S. attorney's office for the         tive squad, before becoming          Further the letter stated: from the Suffolk County Police
                                    Eastern District. Burke's attor-       chief of the police department "The extensive damage to the Department.


                                                                                                                                                                                         NEWSDAY, THURSDAY. JANUARY Z 2016
                                    ney, Joseph Conway of Mine-            in 2012 with Spota's strong sup- state vehicle that he struck, and      In 2005, he was put in charge
at Burke's bail hearing.            ola, also declined to comment.         port.                              his other criminal conduct, was of a newly created governmen-
   Burke faces charges — de-           A call to McPartland's office          In court papers filed to a fed- concealed by Burke, who paid tal corruption bureau, combin-
priving a person of civil rights    requesting comment was trans-          eral judge successfully arguing thousands of dollars for vehicle ing a government corruption
and a conspiracy to obstruct        ferred by his secretary to a           that Burke should be held with- repairs to cover up his crime."       task force and a public integrity
justice — that usually call for a   spokesman for Spota, who did           out bail, pending trial as a dan-    After pointing out what was unit.
sentence of 5 to 5/ years           not immediately return re-             ger to the community, one of in the government letter at the            "Unfortunately, there's a lot
under federal sentencing guide-     quests for comment.                    the examples that Eastern Dis- hearing, prosecutor Miskiewicz of work to be done in this area,"
lines. But, if convicted, and de-      McPartland was notified in          trict federal prosecutors Lara said of the actions of Burke, McPartland was quoted in
pending on particular individ-      recent days that he is a target of     Treinis Gatz and James and the driver of the damaged Newsday as saying at the time.
ual circumstances, a judge          the investigation by the federal       Miskiewicz used involved car, unidentified in the letter: "The district attorney has put
could sentence Burke to up to       grand jury in the form of a            Burke and another person get- "No police intervention. No the appropriate resources in
20 years.                           hand-delivered letter from the         ting involved in a car accident.   DUI. No ticket. No nothing."       place."
Probe of Long Island porn-loving ex-police chief expanding to DA's office: sources I Ne...                                               Page 1 of 1




   METRO



  Probe of Long Island porn-loving ex-police chief
  expanding to DA's office: sources
  By Jamie Schram and Laura Itoliana                                                                                          January 7, 2016 I 3:08pm



  The investigation is widening into Suffolk County's disgraced, porn-loving ex-police chief,
  James Burke — with a federal prosecutors hoping to ensnare no less than the county District
  Attorney, Thomas Spota, sources tell The Post.

  Federal prosecutors are weighing obstruction of justice charges against the Suffolk DA's                              ver
  Division Chief of Investigations Christopher McPartland — and they're hoping that McPartland
                                                                                                                  IOW
  will lead them to Spota, sources said.

  "Prosecutors would like nothing more than to charge McPartland," one law enforcement
  source told The Post on Thursday. "To get him to flip on Spota — the ultimate prize."
                                                                                                                  ter
  McPartland was recently notified via letter by the grand jury hearing evidence in the prob that
  he is a target, sources said.

  McPartland is believed to have met with other county law enforcement brass and encouraged
  them to lie on the then-police chief's behalf, sources alleged.

  Burke, 51— forced out as chief and currently held without bail pending a March criminal trial
  — remains at the center of the spiraling probe.

  Formerly the highest-ranking uniformed officer In Suffolk County, he was busted last month
  and accused of beating and threatening to kill a detainee.                                        Suffolk County Police Chief James Burke in
                                                                                                    March 2015.
                                                                                                    Photo: VICTORALCORN.COM
  The prisoner was a 29-year-old Smithtown junkie who had allegedly stolen a duffel bag
  containing porn and sex toys from Burke's police-issued SUV.

  That duffle bag, which also held Burke's gun belt and magazines of ammo, could now end up bringing down not only Burke, but top brass at
  the Suffolk County DA's office, sources warn.



  FILED UNDER   CIVIL RIGHTS, CRIME, LONG ISLAND, SUFFOLK COUNTY, SUFFOLK COUNTY POLICE




                                                                                                                        Recommended by




http://nypost.com/2016/01/07/probe-of-long-island-porn-loving-ex-police-chief-expanding-t... 1/7/2016
Newsday.corn                                                                                                                    Page 1 of 4




                                              http://www.newsday.com/long-island/suffolk/thomas-spota-suffolk-
      Newsday                                              da-feds-met-about-wiretap-as-probe-of-former-chief-
                                                                                           restarts-1.11285804
                                         This copy is for your personal, non-commercial use only. To order presentation-ready copies
     Reprints                                for distribution to colleagues, clients or customers, use the Reprints tool at the top of any
                                                                                              article or order a reprint of this article now.




    Suffolk DA, feds met about wiretap
    as probe of former chief restarts
    January 3, 2016 By Robert E. Kessler robert.kessler@newsday.com

                                                             Suffolk County District Attorney Thomas
                                                             Spota had met with the Eastern District
                                                             U.S. attorney in 2014 to play wiretaps on a
                                                             Suffolk detective who he said was leaking
                                                             information about county police
                                                             investigations, sources said. (Credit:
                                                             Newsday / John Paraskevas)

                                                    Suffolk County District Attorney Thomas Spota
                                                    asked to meet with then-U.S. Attorney Loretta
                                                    Lynch in the summer of 2014, saying he
                                                    wanted to alert her that a Suffolk detective —
                                                    whom the government hoped to use as a
    witness in upcoming federal gang trials — was leaking information about county police
    investigations, according to sources.

    Sitting in Lynch's Eastern District offices in Brooklyn, Spota and an aide played recordings from
    a wiretap that his office had placed on then-Suffolk Det. John Oliva, the sources said. The
    district attorney later mentioned those tapes also picked up conversations between Oliva and
    federal agents about ongoing federal cases, the sources said.

    Oliva and another Suffolk detective once were members of a joint federal-local anti-gang task
    force but had been removed in August 2012 by then-Suffolk Police Chief of Department James
    Burke, as part of what Suffolk officials said was an effort to concentrate gang expertise and
    resources at the precinct level.

    But in June 2013, Burke switched gears and
    chose two new Suffolk officers to serve on the
    task force a week after the killings of three men
    within 48 hours in a Central Islip neighborhood.
    Two of those slayings, other sources said,
    were believed to have been gang-related.

    The assignment of those two officers came up
    again in early December when Burke, who
    resigned as chief last October, was indicted by
    a federal grand jury on charges that he beat a
    prisoner and then tried to cover up the assault.



http://www.newsday.com/long-island/suffolk/thomas-spota-suffolk-da-feds-met-about-wiret... 1/7/2016
Newsday.com                                                                                       Page 2 of 4


    In a letter requesting that Burke be denied bail,
                                                                                          Shop Now
    federal prosecutors alleged that Burke in July
    2014 ordered the two officers to report back to
                                                          wayfar
    him on whom they saw meeting with federal
    agents or prosecutors at FBI offices in Melville
    or at the federal courthouse in Central Islip.

    The meeting between Spota and Lynch came
    at a pivotal time in the often strained
    relationship between Suffolk law enforcement
    and federal investigators and was emblematic
    of the complicated agendas of the two                               "            s.
    agencies at that time.

    The federal government was in the midst of           UP TO 70% OFF Everything Home
    looking for a second time into the conduct of
    Burke, the former head of Spota's detective         advertisement I advertise on newsday
    squad and the man whom Spota helped lift up
    to chief of department, the highest ranking
    uniformed position.

    Burke had been a longtime protégé of Spota's going back to 1979, when he was a Smithtown
    teenager testifying as a prosecution witness for the then young prosecutor in the notorious
    murder of John Pius. Pius, 13, was killed by suffocation by having rocks stuffed down his throat.

    All four of the defendants in that case initially were convicted of murder, but all convictions were
    overturned on appeal. Eventually three were retried and found guilty of some role in the
    incident.

    A federal grand jury in 2013 had investigated Burke in the alleged beating of the prisoner and
    took no action. But in 2014, a second grand jury probe into Burke was activated — one that
    resulted in an indictment weeks after he resigned.

    Burke is charged with beating a Smithtown man, Christopher Loeb, later convicted of stealing a
    duffel bag from Burke's department SUV parked in front of Burke's St. James home. The former
    chief is also charged with trying to cover it up and asking other officers involved to lie to federal
    investigators.

    Burke has pleaded not guilty to all the charges.

    The wiretap Spota had put on Oliva also had picked up conversations about Suffolk police
    investigations — including a string of armed robberies being probed by Suffolk police — with a
    Newsday reporter, the sources said.

    Oliva did ultimately plead guilty to a misdemeanor charge of official misconduct and retired from
    the force.

    Federal officials, in the meeting in Brooklyn, said it was more appropriate for the district attorney
    to prosecute local police, the sources said.

    But some time after the meeting, federal prosecutors got a federal judge to issue a subpoena
    obtaining all records from Spota's office involving Oliva's wiretapping, the sources said. Since
    Oliva was a possible witness at several upcoming federal trials of gang members, there was
    concern that he might have compromised himself by inappropriately discussing those cases, the
    sources said.




http://www.newsday.com/long-island/suffolk/thomas-spota-suffolk-da-feds-met-about-wiret... 1/7/2016
Newsday.com                                                                                     Page 3 of 4


    In the end, those defendants pleaded guilty or there was no need for Oliva to testify, the
    sources said. Moreover, there was no indication that any conversations with federal officials
    were inappropriate.

    A spokesman for Spota did not return repeated requests for comment.

    Nellin McIntosh, a spokeswoman for the United States attorney's office for the Eastern District,
    declined to comment on the wiretap situation, as did Burke's attorney, Joseph Conway of
    Mineola, and Oliva's attorney, Stephen Scaring of Garden City.

    Critics of Burke allege the district attorney's case against Oliva had more to do with targeting an
    officer perceived as being disloyal to Burke at a time when the government was investigating
    Burke.

    Oliva was removed by Burke in August 2012. Sources said that Burke made the move because
    he considered Oliva disloyal to him and also did not want to share credit with the federal
    government.

    Burke and Spota had long argued with federal officials about how joint task forces resulted in
    the federal government getting the lion's share of the credit for major cases in Suffolk County,
    the sources said, even though federal officials had repeatedly assured them that was not the
    case.

    Among cases singled out for such friction was the investigation into the 2010 gang-related
    murder in Central Islip of 19-year-old Vanessa Argueta and her 2-year-old son, Diego Torres,
    the sources said.

    In November 2012, Suffolk also pulled two detectives from working with the Bureau of Alcohol,
    Tobacco, Firearms and Explosives. A detective who had been working with the U.S.
    Immigration and Customs Enforcement was transferred back to Suffolk. Police officials said at
    the time that those detectives were needed locally.

    Federal investigators alleged last month that Burke told the two detectives that he replaced on
    the gang task force to report back to him about who was talking to authorities about his case.

    "SCPD officers assigned to a joint state-federal task force on Long Island were ordered by
    Burke to report back to him in the event they observed certain witnesses meeting with federal
    agents or prosecutors at the FBI offices or the United States Courthouse in Central Islip,"
    Eastern District federal prosecutors James Miskiewicz and Lara Treinis Gatz wrote in the letter
    that resulted in a federal judge's decision to jail Burke, pending trial, saying that he was a
    danger to the community.

    Oliva has denied that he had leaked information about the criminal investigation into a string of
    armed robberies, saying that the reporter had all the information when he was contacted,
    according to sources familiar with his case.

    He did acknowledge that he had accessed departmental computers to pass on the numbers of
    case files to Newsday, the sources said. The case files, Oliva believed, showed the department
    downplayed a rise in shootings in the Wyandanch, Central Islip, Brentwood areas, after the
    gang task force had been weakened by the detectives' removal, according to sources.

    Oliva was charged with fourth-degree grand larceny, computer trespass and official misconduct.
    In September 2014, he pleaded guilty to a single misdemeanor and received a conditional
    discharge.




http://www.newsday.com/long-island/suffolk/thomas-spota-suffolk-da-feds-met-about-wiret... 1/7/2016
Newsday.com                                                                                    Page 4 of 4


    Retired Det. Sgt. Robert Doyle, the former head of the Major Crime squad and the person who
    recommended Oliva for inclusion on the task force, said in a recent interview that if the
    department already knew Oliva had accessed its computers that would have been sufficient to
    charge him with a crime. In that case, he said, there was no reason to install the wiretap and
    keep it running for weeks, unless it was to monitor whether Oliva was informing on Burke, or
    others in Suffolk law enforcement.

    "In 37 years, in every investigative command, I never knew of a wiretap investigation into leaks.
    This was to expose the people who were talking negatively about him [Burke]," Doyle said.

    < back to article




http://www.newsday.com/long-island/suffolkithomas-spota-suffolk-da-feds-met-about-wiret... 1/7/2016
Ex-Suffolk County Police Chief's Arrest Comes Amid a Broader Federal Inquiry - NYTi...                                Page 1 of 9



                                                 FALL PROTECTION EQUIPMENT
                                            Online Discount Outlet. Huge selection of Fall Arrest Gear!




      N.Y. / Region                                                                                       SUBSCRIBE I LOG IN




      Ex-Suffolk County Police Chief's Arrest Comes
      Amid a Broader Federal Inquiry

                        O
                                                                                                                I
                                                                                                                ;




                                       ft




      James Burke, center, the former Suffolk County police chief, was arrested last month on charges of civil rights
      violations and obstructing an investigation.
      NEWSDAY

      By JOSEPH GOLDSTEIN
      JANUARY 3, 2016



      Even today the crime is remembered, with a shudder, across Long Island.

      Hidden in the woods in Smithtown, N.Y., a boy's battered body was found with six
      rocks jammed down his throat.


http://mobile.nytimes.com/2016/01/04/nyregion/ex-suffolk-county-police-chiefs-arrest-hints... 1/7/2016
Ex-Suffolk County Police Chiefs Arrest Comes Amid a Broader Federal Inquiry - NYTi...                     Page 2 of 9


      The prosecution's key witnesses included a teenager named James Burke, whose
      testimony against his neighborhood friends helped send them to prison.

      The murder happened in 1979, and the case began Mr. Burke's involvement with
      law enforcement. He grew up to become a police officer and, later, the top
      investigator in the Suffolk County district attorney's office. Eventually, he was
      named chief of the county police, a department of 2,300 officers, where he cut a
      swaggering, backslapping figure: a gregarious lawman with a bushy mustache that
      seemed in constant danger from the cigars he smoked.

                                                                              111,71ArefilVv-



                                                                                                   •IT1
                          '401,                                                                '
                          . 7 1p.




                                            A

                                                                                                              ler




                                    - -sy




      Mr. Burke's home in Smithtown, N.Y., the suburban community on Long Island where he grew up.
      RICHARD PERRY / THE NEW YORK TIMES



      The striking back story of Mr. Burke's rise is matched only by the narrative of his
      sudden and tawdry fall. Since last month, he has been held in a federal jail on
      charges of violating a thief s civil rights after a duffel bag — containing
      pornography, sex toys and cigars — was stolen from Mr. Burke's sport utility
      vehicle in 2012. When the thief was arrested shortly after the break-in, Mr. Burke,
      51, barged in on the interrogation and punched him, then persuaded his officers to
      cover for him by lying about the episode, a federal indictment says.




http://mobile.nytimes.com/2016/01/04/nyregion/ex-suffolk-county-police-chiefs-arrest-hints... 1/7/2016
Ex-Suffolk County Police Chief's Arrest Comes Amid a Broader Federal Inquiry - NYTi...                                  Page 3 of 9


      The case is explosive, not just for its tabloid-ready details, but because it comes at
      the same time as a broader federal investigation of the Suffolk County political
      machine and its hold over the local criminal justice system.

      The investigation is casting a spotlight on an unusual alliance that, strangely
      enough, dates back to the 1979 murder case of the boy with rocks in his throat.
      That trial, in addition to starting Mr. Burke toward a career in law enforcement,
      burnished the reputation of the prosecutor, Thomas J. Spota, a Democrat who has
      been Suffolk County's district attorney since 2002.

      Mr. Spota kept in touch with Mr. Burke, and after he was elected district attorney,
      hired him as his top investigator and eventually helped him become the county
      police chief in 2012. The scope of the federal investigation could mean Mr. Spota's
      long alliance with Mr. Burke will come back to haunt him.




         A"avT it it                                9




                                                     0
                                                                                                          11111 411111
                                                                                                                  **




      Thomas J. Spota, the Suffolk County district attorney, hired Mr. Burke as his top investigator and, eventually,
      helped him become county police chief in 2012.
      KATHY KMONICEK / ASSOCIATED PRESS


      Wielding Outsize Power




http://mobile.nytimes.com/2016/01/04/nyregion/ex-suffolk-county-police-chiefs-arrest-hints... 1/7/2016
Ex-Suffolk County Police Chief's Arrest Comes Amid a Broader Federal Inquiry - NYTi... Page 4 of 9


      For federal investigators, an outline is beginning to emerge of a police department
      and a district attorney's office that have worked together to consolidate the power
      of Mr. Burke and Mr. Spota, and have relied on questionable surveillance methods
      to keep tabs on enemies real and imagined.

      No charges have been filed against Mr. Spota or his staff, and the Justice
      Department has not made public the nature of the investigation or whether it has
      found evidence of any crime.

      Interviews with people who have been questioned by Federal Bureau of
      Investigation agents, or who are cooperating with their inquiry, suggest it is
      turning into an examination of the police and prosecutor's outsize, unchecked
      power in their domain, the eastern half of Long Island, where glaring poverty and
      fantastic riches exist side by side. Federal investigators appear to be pursuing leads
      that broadly explore questions of influence and corruption in the criminal justice
      system. One avenue of inquiry has led agents to seek evidence about whether
      judgeships are for sale in Suffolk County, according to two people with knowledge
      of the inquiries.

                                    An undated photo of Christopher Loeb, who stole a duffel bag from Mr.
                                    Burke's sport utility vehicle in 2012 and was arrested shortly after. A
                                    federal indictment says Mr. Burke, who was police chief at the time,
                                    punched Mr. Loeb during an interrogation, then tried to cover up the
                                    episode.
                                    SUFFOLK COUNTY SHERIFF DEPARTMENT




      The United States attorney's office in Brooklyn, which is overseeing the
      investigation, has also taken a dim view of some of the surveillance practices
      employed by the Suffolk County district attorney's office.

      One questionable episode involved a Suffolk County wiretap in which the district
      attorney's office listened in on phone calls involving at least a half-dozen F.B.I.
      agents and assistant United States attorneys, according to three people who have
      been told about the event. In another episode, a contractor for the district



http://mobile.nytimes.com/2016/01/04/nyregion/ex-suffolk-county-police-chiefs-arrest-hints... 1/7/2016
Ex-Suffolk County Police Chiefs Arrest Comes Amid a Broader Federal Inquiry - NYTi... Page 5 of 9


      attorney's office installed a GPS device on a deputy police commissioner's car at
      Mr. Burke's request, in order "to dig up blackmail dirt on her," a federal
      prosecutor, James Miskiewicz, said last month in a federal court hearing shortly
      after Mr. Burke was arrested.

      Mr. Spota has denied any knowledge of the episode involving the tracking device.
      Mr. Miskiewicz called the event "something out of the K.G.B."

      Such comparisons are common in Suffolk County, where officers wield not only
      police power, but also a degree of political power that would feel foreign in the
      police departments of most big cities. In Suffolk County, policing is not a middle-
      class job — officers can make $125,000 in base pay, about $50,000 more than their
      counterparts in New York City. That figure does not include overtime pay, which
      can be substantial, or the extra money officers receive for each year on the job.
      Detectives and sergeants have been known to earn more than $200,000 a year.
      The police unions on Long Island are so wealthy they have formed a "super PAC" to
      flood local elections with campaign donations.

      Central to the political order is the district attorney, Mr. Spota. In the past year,
      Justice Department officials have met with county employees, politicians and
      former police officers who have said that Suffolk County investigations and
      prosecutions — as well as decisions not to prosecute — are often swayed by political
      considerations, according to interviews with more than five people who have
      spoken to F.B.I. agents or prosecutors.

      In one 2011 incident, the county's top elected official, Steve Levy, announced he
      would not seek re-election as part of a deal with Mr. Spota to resolve a campaign
      finance investigation. The details of any possible wrongdoing by Mr. Levy remain a
      mystery.

      That cleared the stage for Mr. Burke's rise. When Mr. Levy's successor as Suffolk
      County executive, Steve Bellone, was elected, Mr. Spota recommended Mr. Burke,
      then working for the district attorney, for the police chiefs job, county officials
      said. Although Mr. Burke would technically be subordinate to a civilian police
      commissioner, it was clear who was in charge.

      "Any person that I would select as commissioner would love Jim Burke," Mr.
      Bellone, a Democrat, told Newsday four years ago as he was conducting a search
      for a commissioner. "And if they don't, then they wouldn't match up with the kind
      of commissioner that I want."

      No Friend of the F.B.I.



http://mobile.nytimes.com/2016/01/04/nyregion/ex-suffolk-county-police-chiefs-arrest-hints... 1/7/2016
Ex-Suffolk County Police Chief's Arrest Comes Amid a Broader Federal Inquiry - NYTi...      Page 6 of 9


      Mr. Burke was a curious choice to run the department. He had a reckless streak.
      Twenty years ago, as a sergeant, he had had a sexual relationship with a prostitute,
      according to an internal affairs investigation that accused Mr. Burke of accidentally
      leaving his handgun with the woman, Newsday reported.

      Such an episode would have been a career-ender for most officers. But Mr. Burke
      — an aggressive young officer whom other officers, part admiringly and part
      mockingly, called Starsky after a member of the crime-fighting team in a 1970s
      television show — survived unscathed. Not much later, Mr. Burke was named his
      precinct's officer of the year.

      As police chief, Mr. Burke had a tendency to divide the world into good guys and
      enemies, with good-guy status going only to those in his circle.

      "To me, there is no better barometer of a person's integrity than to wind up at the
      top of Burke's enemy list," a former Suffolk County police commander, Patrick
      Cuff, said in a recent telephone interview. "I know I'm somewhere on it."

      When Mr. Burke took charge of the Suffolk County Police Department, he demoted
      Mr. Cuff to captain from assistant chief, a move apparently driven by ancient
      animosity between the two men. When Mr. Cuff later retired, Mr. Burke texted
      several subordinates with an unusual request.

      "We need a friendly to go to Cuffs retirement party to take accurate attendance,"
      Mr. Burke wrote in a message obtained by federal prosecutors. "Whoever goes has
      to be able to recognize faces. Enemies, bosses active and retired and politicians."

      High on the enemies list, apparently, was the F.B.I. Mr. Burke pulled most of his
      detectives off federal task forces in 2012, an order that came through while one of
      those being recalled was in the middle of taking a murder confession. Back with
      their old squads, the detectives found themselves out of favor. One, a respected
      gang investigator, John Oliva, came under suspicion of leaking information to a
      Newsday reporter. In an extreme step, the district attorney's office began to
      wiretap Detective Oliva, two former law enforcement officials said.

      The wiretap intercepted countless conversations in which the detective spoke with
      F.B.I. agents and prosecutors about some of the investigations he had been pulled
      from. Required to provide notification, Mr. Spota's top prosecutors went to the
      United States attorney in Brooklyn, Loretta E. Lynch, who is now the United States
      attorney general, to explain that they had overheard Justice Department officials
      talking.




http://mobile.nytimes.com/2016/01/04/nyregion/ex-suffolk-county-police-chiefs-arrest-hints... 1 /7/2016
Ex-Suffolk County Police Chiefs Arrest Comes Amid a Broader Federal Inquiry - NYTi...      Page 7 of 9


      The conversation went poorly, according to three people who have heard about it
      from Justice Department officials. These people said the county prosecutors had
      been unapologetic, even as it emerged that they had listened in on conversations
      that had little to do with the leak investigation. Moreover, the prosecutors
      appeared to have failed to shut down the wiretap during conversations that had
      nothing to do with any suspected criminal activity, as is typically required.

      Mr. Spota, in a statement sent by email, said his office complied with the relevant
      rules and restrictions on wiretaps at all times.

      But one person familiar with the episode said Ms. Lynch was "not happy that these
      Suffolk prosectors are listening into federal agents talking about federal cases."
      This person said the episode had raised suspicions about whether the wiretap was
      mainly being used to learn what detectives were saying privately about Mr. Burke
      and to discover whether federal agents were having any success building a case
      against him.

      Interrogation Rampage

      If anything, this person said, the meeting with state prosecutors lent a new urgency
      to an existing, but faltering, federal investigation into Mr. Burke. That inquiry,
      opened in April 2013, had examined whether Mr. Burke violated the civil rights of
      Christopher Loeb, a heroin addict who financed his $100-a-day habit by breaking
      into cars.

      It was Mr. Loeb's bad luck — and, ultimately, Mr. Burke's even worse luck — that
      Mr. Loeb spotted a black duffel bag in a GMC Yukon that belonged to Mr. Burke.

      The duffel bag contained cigars and the chiefs gun belt, as well as pornographic
      DVDs and sex toys, federal prosecutors said.

      Mr. Loeb was arrested, brought to the precinct and shackled to the floor of an
      interrogation room.

      When he asked for a lawyer, one detective told him, "This isn't law & Order';
      you're not going to get an attorney," Mr. Loeb's testimony in a 2013 state court
      hearing showed.

      At some point, the chief interrupted the interrogation.

      "Chief Burke grabbed me by my cheeks and hit me on the top of my head," Mr.
      Loeb, who was sentenced to prison for up to three years, testified. Mr. Loeb
      responded by calling Mr. Burke "a pervert" and berating him for the pornography,



http://mobile.nytimes.com/2016/01/04/nyregion/ex-suffolk-county-police-chiefs-arrest-hints... 1/7/2016
Ex-Suffolk County Police Chief's Arrest Comes Amid a Broader Federal Inquiry - NYTi...     Page 8 of 9


      federal prosecutors said, adding that Mr. Burke "went out of control, screaming
      and cursing at Loeb and assaulting him until a detective finally said, 'Boss, that's
      enough, that's enough.'

      Months later, Newsday was reporting on the episode and F.B.I. agents were
      investigating it. Mr. Burke began pressing officers to lie about what had occurred,
      federal prosecutors claim.

      In federal court last month, prosecutors claimed to have a strong hand, saying they
      had secured testimony from 10 police officers against Mr. Burke. In an unexpected
      development, a judge agreed with prosecutors that Mr. Burke, despite retiring in
      the fall, posed a danger to the community and ordered that he be denied bail.

      The prosecution seemed to be trying to isolate Mr. Burke, a tactic often intended to
      pressure defendants into cooperating with a federal investigation.

      Mr. Burke has entered a not guilty plea, and his lawyer, Joseph R. Conway, said
      Mr. Burke was not cooperating with the Justice Department.

      Still, the possibility that he might try to strike a deal is a main topic of speculation
      among Suffolk County politicians these days. And many remember how Mr. Burke
      got his start in public life: as a witness in a sensational case.

      Correction: January 4, 2016
      Because of an editing error, an earlier version of a picture caption with this
      article misidentified the location of Smithtown, N.Y., where James Burke lives. It
      is on the North Shore of Long Island, not on the East End.
      Correction: January 6, 2016
      Because of an editing error, an article on Monday about James Burke, theformer
      police chief of Suffolk County, N.Y., who is being held in jail on charges of
      violating a thiefs civil rights, referred incompletely in some copies to the area
      that Mr. Burke oversaw as police chief. It was all of Suffolk County, not just the
      East End.


      Al Baker contributed reporting.


      More In New York »

      New York to Appoint Civilian to Monitor Police's
                                                                                         MUD
      Counterterrorism Activity                                                                r




http://mobile.nytimes.com/2016/01/04/nyregion/ex-suffolk-county-police-chiefs-arrest-hints... 1/7/2016
Newsday.com                                                                                                                        Page 1 of 3




                                                         http://www.newsday.com/long-island/crime/sources-3-in-da-
      Newsday                                                       thomas-spota-s-office-subpoenaed-in-john-oliva-
                                                                                               wiretap-1.11441977
                                            This copy is for your personal, non-commercial use only. To order presentation-ready copies
                                                for distribution to colleagues, clients or customers, use the Reprints tool at the top of any
     Reprints                                                                                    article or order a reprint of this article now.




    Sources: 3 in DA Thomas Spota's
    office subpoenaed in John Oliva
    wiretap
    February 7, 2016 By Robert E. Kessler robert.kessler@newsday.com

                                                                 John Oliva, then a Suffolk police detective,
                                                                 is shown in this file photo. (Credit: LI /
                                                                 Queens Life)

                                                                At least three investigators with the Suffolk
                                                                district attorney's office have been subpoenaed
                                                                as a federal investigation has expanded into
                                                                whether county investigators and prosecutors
                                                                engaged in federal civil rights violations by
                                                      PR        illegally using a wiretap, sources say.

                                                        The subpoenas were issued by a federal grand
                                                        jury in Central Islip that has been probing the
                                                        use of a wiretap as a new part of its overall
    investigation into the possible illegal conduct of Suffolk law enforcement officials, the sources
    said.

    The wiretap was placed in 2014 on the phone of then-Suffolk Det. John Oliva, with the approval
    of a state Supreme Court justice, because he was suspected of leaking information on a
    robbery case, the sources said.

    But the jury is probing whether the wiretap
    requested by the office of District Attorney
    Thomas Spota was actually aimed at obtaining
    details about the people Oliva was talking to
    and what types of information he was
    providing. Oliva was known to be close to
    federal agents and prosecutors, who had been
    investigating then-Suffolk Chief of Department
    James Burke, the sources said.

    It can be a civil rights violation if a wiretap is
    used to obtain information that goes beyond
    the scope of what the judge approved. In
    addition, investigators are not supposed to
    record the parts of conversations that did not
    pertain to the wiretap's original purpose.



http://www.newsday.com/long-island/crime/sources-3-in-da-thomas-spota-s-office-subpoe... 2/12/2016
Newsday.com                                                                                      Page 2 of 3


    The grand jury indicted Burke in December for
    allegedly beating a drug dealer who stole a        advertisement I advertise on newsday
    duffel bag from the chiefs department SUV
    and then obstructing justice by masterminding
    a cover-up of the attack.

    Burke, who is being held without bond, has pleaded not guilty. Federal prosecutors recently
    revealed that they have offered a plea deal to him. Joseph Conway of Mineola, Burke's
    attorney, said they were examining the offer but anticipated going to trial.

    Newsday reported last month that the grand jury also has sent a letter to Christopher
    McPartland, the head of the district attorney's governmental corruption and public integrity unit,
    informing him that he is a target of the grand jury investigation. Sources have said that the
    grand jury was looking into whether McPartland was involved in obstruction of justice as an
    outgrowth of the Burke case.

    A target letter is an indication that the grand jury suspects the recipient might be involved in
    wrongdoing and is designed to warn the person against self-incrimination by testifying. But the
    letter does not mean the grand jury is about to charge the person with a crime.

    Pulled over officer's car
    The three investigators who were subpoenaed report to McPartland and were among those in
    the district attorney's office involved in monitoring the wiretap on Oliva's phone. Two of those
    investigators eventually pulled Oliva's car over in 2014, confiscated his cellphone and
    unsuccessfully attempted to get him to accompany them to a confidential site where the district
    attorney's office conducts sensitive investigations, the sources said.

    Anthony La Pinta of Hauppauge, an attorney for Thomas lacopelli, one of the two district
    attorney's investigators involved in the Oliva car stop, declined to comment. Kevin Snover of
    North Babylon, an attorney for Paul Caroleo, the other investigator involved in both the wiretap
    monitoring and the Oliva stop, did not return calls for comment.

    David Besso of Bay Shore, the attorney for the third subpoenaed investigator, declined to
    comment. The name of the third investigator could not immediately be confirmed.

    Robert Clifford, a spokesman for the Suffolk district attorney's office, and Nellin McIntosh, a
    spokeswoman for the Office of the U.S. Attorney for the Eastern District, both declined to
    comment.

    Spota has not been accused of any wrongdoing.

    In successfully seeking to have Burke held without bail as a danger to the community, federal
    prosecutors alleged that Burke and an unnamed person failed to report an accident in which a
    drunken Burke smashed into a state car driven by the unnamed person. Sources have identified
    the other person as McPartland.

    McPartland's attorney, former federal prosecutor Lawrence Krantz of Manhattan, did not return
    a request for comment on the subpoenas to investigators. He has previously declined to
    comment on his client's receiving a target letter.

    The wiretap investigation ran for 17 weeks, the sources said. The length of time the wiretap
    went on and when it occurred raised the suspicion of federal investigators, the sources said.




http://www.newsday.com/long-island/crime/sources-3-in-da-thomas-spota-s-office-subpoe... 2/12/2016
Newsday.com                                                                                        Page 3 of 3


    It is unusual for law enforcement officials to devote that much staff and time to a single robbery,
    the sources noted, particularly when Suffolk was facing drug and gang problems, as well as
    homicides, and all the unsolved cases of the bodies found at Gilgo Beach.

    Oliva was removed, along with another Suffolk detective, by Burke in 2012 from the FBI's joint
    Long Island Gang Task Force in an action that caused something of a firestorm. Burke said at
    the time that the reason was to concentrate county anti-gang efforts on the local level, but critics
    asserted it was because Burke and Spota believed federal officials were hogging credit for gang
    cases.

    All kinds of conversations
    The wiretap picked up all kinds of conversations Oliva had, both professional and personal,
    including ones with a Newsday reporter, and many with federal prosecutors and FBI agents,
    whom Oliva had worked with on the task force, the sources said. Some of the conversations
    involved gossip about Burke's alleged actions, they said.

    Retired Suffolk Det. Sgt. Robert Doyle, the former head of the police's Major Crime Bureau and
    an Oliva supporter, has said the district attorney's wiretap was unusual.

    "In 37 years in every investigative command, I never knew of a wiretap investigation into leaks,"
    Doyle said. "This was to expose the people who were talking negative about him [Burke]."

    Eventually, Oliva acknowledged he had provided information to a Newsday reporter. Not about
    the robbery case — in which arrests had been made weeks before the wiretap even began —
    but information that he believed showed the department was downplaying gang violence after
    he had been removed from the task force, the sources said.

    Oliva resigned from the police force in September 2014, pleaded guilty to the misdemeanor of
    official misconduct and received a conditional discharge.

    "I am deeply troubled and saddened by the conduct of the defendant in this case, who acted
    without regard for the consequences of his behavior on the safety of his fellow officers, and on
    serious, pending criminal investigations," Spota said on the day of Oliva's plea.

    Conviction for illegal use of a wiretap could amount to a federal civil rights violation. Criminal
    violation of civil rights can carry sentences of up to 10 years in prison; illegal wiretapping up to 5
    years.

      back to article




http://www.newsday.com/long-island/crime/sources-3-in-da-thomas-spota-s-office-subpoe... 2/12/2016
Scrutiny for Suffolk County's District Attorney Amid a U.S. Inquiry - The New York Times        Page 1 of 7




  be /Intl gork tiltints       http://nyti.ms/23Tk6wP


       N.Y. / REGION



       Scrutiny for Suffolk County's District
       Attorney Amid a U.S. Inquiry
       By JOSEPH GOLDSTEIN         FEB. 8, 2016

       There are few elected government officials alive with the ignoble distinction of
       having violated the 13th Amendment.

            But Thomas J. Spota, the district attorney for Suffolk County, N.Y., was once
       found to have offended the constitutional prohibition against slavery by prosecuting
       a group of nurses for quitting their jobs at a nursing home. An appeals court ordered
       Mr. Spota to drop the charges, which interfered with "the nurses' constitutional right
       to be free from involuntary service."

            If the case seems a bizarre bit of overreaching, it is not the only one that has
       raised questions about how Mr. Spota, a Democrat, has wielded prosecutorial power
       since he took over as the chief prosecutor on eastern Long Island in 2002. Lately, he
       has found his office faced with accusations of employing strong-arm tactics, using
       questionable surveillance methods and making prosecutorial decisions colored by
       local political considerations.

            Over the past two months, Mr. Spota's office has come under the scrutiny of the
       Justice Department. It is investigating the conduct of two of his protégés — the
       county's former police chief and the district attorney's top anticorruption prosecutor
       — and any role they may have had in what the department has described as a
       conspiracy to obstruct justice, three officials familiar with the investigation said.




http://www.nytimes.com/2016/02/09/nyregion/scrutiny-for-suffolk-countys-district-attorney-amid... 2/12/2016
Scrutiny for Suffolk County's District Attorney Amid a U.S. Inquiry - The New York Times        Page 2 of 7



          The federal investigation began in 2013 with a narrow focus: to determine
       whether the police chief, James Burke, had roughed up a thief for stealing a duffel
       bag full of pornographic DVDs, sex toys and cigars that belonged to the chief.

           In December, Mr. Burke was arrested on federal charges related to that assault,
       as well as what federal authorities describe as a conspiracy to cover it up by
       persuading detectives and other officers to lie about it. He has pleaded not guilty,
       and is being held without bail.

           The federal investigation has since widened to include Mr. Spota's office, where
       Mr. Burke worked for a decade as a top investigator before being named the county's
       police chief. The inquiry appears to be examining whether anyone in the district
       attorney's office engaged in misconduct to protect Mr. Burke's career, according to
       four Suffolk County officials, including two who have talked with federal
       investigators and others who are aware of a number of recent subpoenas.

            Mr. Spota declined repeated requests for an interview.

           Investigators working for the district attorney's office have received federal
       grand jury subpoenas in recent weeks, according to four officials who, like others,
       spoke on the condition of anonymity to discuss matters under review by a federal
       grand jury.

           At least two people working for the district attorney's office — Mr. Spota's top
       anticorruption prosecutor and a contractor who specialized in electronic surveillance
       — have retained criminal defense lawyers.


              An Unusual Circumstance
            While police departments are often the subject of federal inquiries, it is rare for
       the Justice Department to investigate state district attorney's offices for misconduct,
       as is now happening in Suffolk County.

           Already the inquiry appears to be roiling the criminal justice system in a way not
       seen since a quarter-century ago, when a state commission accused the police of
       careless homicide investigations, brutal interrogations, forced confessions and illegal



http://www.nytimes.com/2016/02/09/nyregion/scrutiny-for-suffolk-countys-district-attorney-amid... 2/12/2016
Scrutiny for Suffolk County's District Attorney Amid a U.S. Inquiry - The New York Times         Page 3 of 7



       wiretapping, and said the district attorney's office condoned much of the
       misconduct.

            A number of defense lawyers, and a few public officials, say that the sense of
       impunity was never quite stamped out.

            To this day, Suffolk remains a place where public officials, particularly those on
       the wrong side of the political machine, have been known to wonder whether the
       district attorney's office is surveilling them.

            Rob Trotta, a former Suffolk police detective who is now a member of the
       County Legislature, said that whenever he got an oil change, he used to "get down
       there and look for tracking devices" under his car.

           If that sounds excessive, the revelations of the past few months suggest
       otherwise.

            In federal court last month, an assistant United States attorney described how,
       in an attempt "to dig up blackmail dirt," Mr. Burke, then the police chief, had
       ordered a contractor for the district attorney's office to place a tracking device on a
       deputy police commissioner's car.

            "My paranoia was correct: They were doing it," Mr. Trotta, a Republican, said.

            For Mr. Spota, 74, the unfolding investigation is striking because until now, his
       tenure has been marked by little public controversy.

            Early on, he drew accolades for rooting out corrupt officials in local towns, as
       well as spearheading an inquiry that examined how Roman Catholic Church officials
       on Long Island had protected pedophile priests. That inquiry, in 2002 and 2003,
       resulted in one of the most comprehensive accounts of such abuse to have appeared
       at the time.

            In his last two races, in 2009 and 2013, Mr. Spota was unopposed in the general
       election, having received the endorsement or nomination of the Democratic,
       Republican and Conservative Parties.




http://www.nytimes.com/2016/02/09/nyregion/scrutiny-for-suffolk-countys-district-attorney-amid... 2/12/2016
Scrutiny for Suffolk County's District Attorney Amid a U.S. Inquiry - The New York Times         Page 4 of 7



           Still, over the years, a number of his office's decisions have prompted questions
       about his judgment.

            The indictment of the nurses that was found to have violated the 13th
       Amendment came after an investigation requested by a politically connected Long
       Island lawyer who represented the nursing home, according to depositions and
       affidavits. The nurses, in a lawsuit that is pending, claim that the nursing home had
       sought a criminal investigation in order to coerce other nurses into remaining at
       their jobs, rather than quit, as many were contemplating.

            After the discovery in 2011 that a serial killer was stalking prostitutes and
       dumping their bodies on a desolate stretch called Gilgo Beach, Mr. Spota appears to
       have limited the involvement of agents from the Federal Bureau of Investigation in
       the case. By late 2012, police detectives invited agents from the bureau's Behavioral
       Analysis Unit to review the murders.

           "The Suffolk County district attorney's office was notified of this, and at that
       time, objected to this analysis being conducted," a county detective wrote in a
       December 2012 police memorandum obtained by The New York Times. As a result,
       the meeting with the F.B.I. profilers was canceled, according to the memo.

           The spokesman for the district attorney, Robert Clifford, said that before
       December 2012, the F.B.I.'s Behavioral Analysis Unit had previously provided their
       "perspective on the case" and that "a further request that they return was deemed to
       be duplicative of the work already completed, and therefore unnecessary."

            But the district attorney's opposition to that meeting appeared to have lasting
       consequences: The F.B.I.'s analysts would have little involvement in the case for the
       next three years, until a new Suffolk police commissioner sought their help. The case
       remains unsolved.


              A Long Relationship
            Mr. Spota himself has not been accused of any wrongdoing in the current
       Justice Department inquiry. But it has cut close to him, given his close relationship
       with Mr. Burke.



http://www.nytimes.com/2016/02/09/nyregion/scrutiny-for-suffolk-countys-district-attorney-amid... 2/12/2016
Scrutiny for Suffolk County's District Attorney Amid a U.S. Inquiry - The New York Times         Page 5 of 7



            Their association goes back more than three decades, to when Mr. Spota was an
       assistant district attorney and Mr. Burke was his teenage witness in a blockbuster
       murder trial. After Mr. Burke became a police officer, Mr. Spota brought him to the
       district attorney's office and gave him the job of chief investigator. And it was Mr.
       Spota who again helped him, in 2012, to secure the job as chief.

            Within two years of taking the post, Mr. Burke was facing scrutiny, from federal
       investigators looking into whether he had beaten up the thief, and from Newsday,
       which reported how as a young officer Mr. Burke had been investigated for his
       relationship with a drug-using prostitute.

            Recently, federal investigators began to examine the unusual circumstances
       surrounding the district attorney's wiretap of a detective's phone in 2014, according
       to two Suffolk officials who are familiar with several recently issued subpoenas.
       While Mr. Spota has said the investigation was an urgent action in a leak case,
       people familiar with the wiretap described numerous problems with the way it was
       conducted and called it part of an effort to keep track of who was saying damaging
       things about Mr. Burke.

            "They let it run wild," one of the people said, noting that prosecutors and
       investigators largely ignored rules that require them to stop eavesdropping during
       calls deemed irrelevant to the investigation.

           The detective whose calls were being intercepted, John Oliva, was in contact
       with the Newsday reporter who wrote about Mr. Burke and the prostitute, as well as
       several F.B.I. agents, and the discussions sometimes revolved around Mr. Burke,
       several people who have spoken with Mr. Oliva said.

           Within the district attorney's office, Mr. Oliva's phone activity was perceived as
       being something of a clearinghouse for potentially damaging information about Mr.
       Burke, raising the question of whether one purpose of the surveillance was to stay
       abreast of threats to Mr. Burke's reputation and career, the person familiar with the
       wiretap said.

           That wiretap fell under the purview of Mr. Spota's top anticorruption
       prosecutor, Christopher McPartland, who is a close friend of Mr. Burke's.



http://www.nytimes.com/2016/02/09/nyregion/scrutiny-for-suffolk-countys-district-attorney-amid... 2/12/2016
Scrutiny for Suffolk County's District Attorney Amid a U.S. Inquiry - The New York Times        Page 6 of 7



            "Spota's dearest bureau, to him, is McPartland's bureau," said Leonard Lato, a
       former prosecutor in Mr. Spota's office as well as in the United States attorney's
       office. "It's a safe bet that whatever McPartland knows, Spota knows."

            The federal investigation is casting a spotlight on Mr. McPartland and his
       aggressive, even unusual methods, as an anticorruption prosecutor.

            Mr. McPartland often runs investigations from an off-site location along a strip
       of office buildings in Hauppauge. County employees have been brought there for
       questioning on his orders, at times after being intercepted on the way home.

            Mr. McPartland declined to comment, as did his lawyer. A spokesman for the
       district attorney's office, Robert Clifford, wrote, in response to several questions,
       that "the district attorney's office and Mr. Spota are confident that Mr. McPartland
       has discharged his public duties in an ethical and proper manner."

            "This office has consistently conducted corruption investigations in a cautious
       manner, mindful of the impact of false allegations upon the reputation of public
       officials," Mr. Clifford wrote.


              `It Seemed Bizarre'
          Still, some public officials say their interactions with Mr. McPartland had a
       menacing air.

            In a recent interview, the county executive, Steve Bellone, said, "My first sense
       of problems in the D.A.'s office came before I was even elected, when McPartland
       visited my home to give me 'advice' on how things work in the county.

            "It seemed bizarre to me," Mr. Bellone, a Democrat, added. "He talked about
       how government employees come and talk to him and tell him things that are going
       on, so you should be careful how you act. I took it for what it was, which was a veiled
       threat."

            In interviews, three people, each independently, said the district attorney's
       office sought to leverage information about people's extramarital affairs.




http://www.nytimes.com/2016/02/09/nyregion/scrutiny-for-suffolk-countys-district-attorney-amid... 2/12/2016
Scrutiny for Suffolk County's District Attorney Amid a U.S. Inquiry - The New York Times                      Page 7 of 7



            One defendant, then a county official, who insisted on anonymity, said that
       during questioning at the district attorney's office he was taken aback to hear one of
       the prosecutors mention the name of a woman he had been involved with. "When
       they bring me in, they mention her name," the person said, in what he concluded
       was an effort to pressure him to quickly cooperate or plead guilty.

       Follow The New York Times's Metro coverage on Facebook and Twitter, and sign up
       for the New York Today newsletter.

       A version of this article appears in print on February 9, 2016, on page A18 of the New York edition with
       the headline: Suffolk District Attorney Faces Scrutiny Amid a U.S. Inquiry.




© 2016 The New York Times Company




http://www.nytimes.com/2016/02/09/nyregioniscrutiny-for-suffolk-countys-district-attorney-amid... 2/12/2016
2/5/2021                                               County DA Thomas Spota, aide indicted by federal grand jury




    10.25.2017 FEATURED STORY




    County DA omas Spota, aide
    indicted by federal grand jury
    By Tim Gannon




https://suffolktimes.timesreview.com/2017/10/county-da-thomas-spota-aide-indicted-by-federal-grand-jury/             1/11
2/5/2021                                               County DA Thomas Spota, aide indicted by federal grand jury




https://suffolktimes.timesreview.com/2017/10/county-da-thomas-spota-aide-indicted-by-federal-grand-jury/             2/11
2/5/2021                                               County DA Thomas Spota, aide indicted by federal grand jury




    Outgoing Su olk County District Attorney omas Spota and top aide Christopher
    McPartland were both indicted Wednesday on federal charges at U.S. Eastern District Court in
    Central Islip.

    e indictment, before District Judge Leonard Wexler, alleges that Mr. Spota and Mr.
    McPartland— the chief of investigations and chief of the DA’s Government Corruption Bureau
    — sought to cover up the assault of a handcu ed suspect by former Su olk County Police Chief
    James Burke, who has since been sentenced to prison himself.

    Mr. Spota, 76, of Mount Sinai, had been Su olk DA since 2001 but announced earlier this year
    he would not seek re-election.

    Mr. McPartland, 51, is from Northport.

    Both men pleaded not guilty and were released on $500,000 bond, secured by their homes,
    according to a spokesman for the U.S. Attorney’s O ce.

    “While FBI agents were working to restore justice in a civil rights investigation, District Attorney
    omas Spota and Assistant District Attorney Christopher McPartland were conspiring to
https://suffolktimes.timesreview.com/2017/10/county-da-thomas-spota-aide-indicted-by-federal-grand-jury/             3/11
2/5/2021                                               County DA Thomas Spota, aide indicted by federal grand jury

    obstruct it,” said William Sweeney Jr., the assistant FBI director-in-charge, in a statement.

    “e crimes they’re charged with are rivaled only by the conduct they allegedly attempted to
    conceal.”

    e four-count indictment charges the two men with:

    • Conspiracy to tamper with witnesses and obstruct an o cial proceeding.

    • Witness tampering and obstruction of an o cial proceeding.

    • Obstruction of justice; and

    • Accessory after the fact to the deprivation of civil rights.

    “Prosecutors swear oaths to pursue justice and enforce the law,” said acting United States
    Attorney Bridget Rohde in a statement. “Instead of upholding their oaths, these defendants
    allegedly abused the power of the Su olk County District Attorney’s O ce, attempted to cover
    up the assault of an in-custody defendant, and attempted to thwart a federal grand jury
    investigation.”

    A spokesman for the district attorney did not respond to a request for comment. Mr. Spota did
    not respond to reporters’ questions of whether he would resign when he left the courtroom.

    e alleged assault took place Dec. 14, 2012, according to Ms. Rohde, when an unnamed
    suspect was arrested on suspicion of burglarizing motor vehicles, including a vehicle owned by
    Mr. Burke.

    e suspect, identi ed only as “John Doe” in the indictment, but identi ed as Christopher Loeb
    by Newsday, was transported to the county police Fourth Precinct, where he was taken to an
    interview room and handcu ed to a permanent xture inside of the room, according to the
    indictment.

    Later that day, Mr. Burke and other unnamed o cers “entered the interview room and assaulted
    John Doe,” the indictment states.

    Mr. Loeb later confessed to the burglary, but alleged that his confession was involuntary because
    he was assaulted by Mr. Burke and a special prosecutor, according to the indictment.

https://suffolktimes.timesreview.com/2017/10/county-da-thomas-spota-aide-indicted-by-federal-grand-jury/             4/11
2/5/2021                                               County DA Thomas Spota, aide indicted by federal grand jury

    e U.S. Attorney’s O ce and the FBI initiated a federal grand jury investigation of the assault
    in April 2013, which led to the indictment unsealed Wednesday.

    at indictment alleges that Mr. Spota, Mr. McPartland and others, including Mr. Burke, had
    numerous meetings and telephone conversations where they discussed the assault and “in those
    meetings and during those telephone conversations, agreed to conceal Burke’s role in the assault,
    and to obstruct and attempt to obstruct the Federal Investigation to protect Burke,” the
    indictment states.

    e three men are accused of “using intimidation, threats and corrupt persuasion to pressure one
    or more witnesses, including co-conspirators, not to cooperate with the federal investigation, to
    provide false information, including false testimony under oath, and to withhold relevant
    information from” federal prosecutors, the indictment states.

    Mr. Burke pleaded guilty to “a deprivation of John Doe’s civil rights and conspiracy to obstruct
    justice” on Feb. 26, 2016, according to a release from Ms. Rohde.

    Both Mr. Spota and Mr. McPartland were required to turn in their passports. eir next court
    date is Dec. 1.

    In May 2016, County Executive Steve Bellone, citing a “culture of corruption,” demanded Mr.
    Spota resign. On Wednesday, he issued the following statement: “As I have said many times
    before, Tom Spota must resign. e person holding the awesome power to decide whether
    people go to jail or not cannot e ectively serve under federal indictment for corruption.”

    On Election Day, voters will decide between Republican candidate Ray Perini and Democratic
    nominee Tim Sini, the current Su olk County Police Commissioner, as the next district
    attorney.

    Photo caption:           omas Spota pictured in 2015. ( le photo)

    tgannon@timesreview.com
    Spota Indictment by Timesreview on Scribd




https://suffolktimes.timesreview.com/2017/10/county-da-thomas-spota-aide-indicted-by-federal-grand-jury/             5/11
2/5/2021                                            Suffolk DA Thomas Spota, top aide indicted in cover-up | Newsday



LONG ISLAND / CRIME
Suffolk DA Thomas Spota, top aide indicted in cover-up




      

Longtime Suffolk County District Attorney Thomas Spota and one of his chief aides on Wednesday, Oct. 25, 2017, were indicted on
federal charges that they were involved in a cover-up of former Suffolk Police Chief James Burke's assault of a suspect in 2012. Spota, a
Democrat who was elected in 2001 as a corruption ghter, and Christopher McPartland, the head of the district attorney's political
corruption unit, pleaded not guilty at arraignment in Central Islip federal court. Each was released on a $500,000 bond. Credit: News 12
Long Island




By Robert E. Kessler
robert.kessler@newsday.com
Updated October 25, 2017 10:57 PM


Longtime Suffolk County District Attorney Thomas Spota and one of his chief aides have been indicted on
federal charges that they were involved in a cover-up of former Suffolk Police Chief James Burke’s assault of a
suspect in 2012.


Spota, a Democrat, the top law enforcement of cer in the county who was rst elected as a corruption ghter,
and his aide, Christopher McPartland, who runs the political corruption unit, pleaded not guilty Wednesday at
a brief arraignment in U.S. District Court in Central Islip.


https://www.newsday.com/long-island/crime/suffolk-da-thomas-spota-top-aide-indicted-in-cover-up-1.14617467                            1/5
2/5/2021                                             Suffolk DA Thomas Spota, top aide indicted in cover-up | Newsday

Both were released on $500,000 bond. They showed no emotion before the packed courtroom.


Spota, 76, of Mount Sinai, and McPartland, 51, of Northport, along with Burke and other members of the
Suffolk County Police Department “had numerous meetings and telephone conversations wherein they
discussed the assault,” the victim’s allegations against Burke, and the federal investigation, prosecutors said in
a letter to the judge asking for strict bail conditions.

They “agreed to conceal Burke’s role in the assault and to obstruct and attempt to obstruct the federal
investigation in order to protect Burke,” prosecutors said in the letter.


Federal prosecutors said the two men were accused of “using intimidation threats and corrupt persuasion to
pressure . . . witnesses, including co-conspirators not to cooperate with the federal investigation, to provide
false information, including false testimony under oath, and to withhold relevant information from” federal
investigators.

                                                                                                             Acting U.S. Attorney Bridget
                                                                                                             M. Rohde said in the letter
     Sign up for The Classroom newsletter.                                                                   that Spota and McPartland
     The pandemic has changed education on Long Island. Find out how.                                        have “demonstrated their
                                                                                                             utter contempt for the laws
       Email address                                                            Sign up                      they were charged with
                                                                                                             upholding.”
     By clicking Sign up, you agree to our privacy policy.

                                                                                                             The “nature and
                                                                                                             circumstances of the crimes
charged are shocking and appalling as the defendants . . . are alleged to have grossly and outrageously violated
their positions of trust and operated in a manner more akin to criminal enterprise than a district attorney’s
of ce,” the letter said.


“Speci cally, over a period of more than four years, the defendants attempted to cover up the assault of a
handcuffed prisoner by Burke by obstructing the federal grand jury investigation and, when they learned that
the scope of the investigation expanded into an investigation of the obstructive conduct, the defendants then
attempted to obstruct the obstruction investigation,” Rohde wrote.

U.S. District Court Judge Leonard Wexler, at their arraignment, ordered Spota and McPartland not to have
contact with each other without their lawyers present in matters of the indictment, and not to contact any
witnesses.


The judge said a third party, agreed to by prosecutors and defense attorneys, has to be involved in any joint
regular work at the district attorney’s of ce by Spota and McPartland.

https://www.newsday.com/long-island/crime/suffolk-da-thomas-spota-top-aide-indicted-in-cover-up-1.14617467                                  2/5
2/5/2021                                            Suffolk DA Thomas Spota, top aide indicted in cover-up | Newsday

In asking for such conditions, prosecutors argued that the defendants still had considerable in uence.


They wrote in the bail letter there “is a serious risk that the defendants will continue to obstruct or attempt to
obstruct justice, and continue to threaten, intimidate or attempt to threaten or intimidate prospective
witnesses without these conditions.”

After the hearing, Spota’s attorney, former acting Eastern District Attorney Alan Vinegrad, disputed
prosecutors’ assertions. “Tom Spota committed no crime,” Vinegrad said outside the federal court. “In fact, for
many years of a very long and distinguished career, Tom has worked hard to investigate and prosecute crime
and deliver justice to the residents of Suffolk County.”

Vinegrad added: “Tom categorically denies the government’s charges and looks forward to vindicating himself
in court.”

After that statement, he and Spota left without comment.


McPartland’s attorney, Lawrence Krantz, said in a statement afterward: “Chris McPartland has always been an
honest and dedicated public servant. He vehemently denies the charges and asserts his innocence. He looks
forward to his day in court.


Spota would not comment on whether he will resign.

In addition to the $500,000 bond, secured by their homes, Spota and McPartland were restricted to traveling
within the continental United States.

Eastern District Assistant United States Attorneys Lara Treinis Gatz and John Durham said in the letter that
the strength of the government’s case “is overwhelming and consists of dozens of witnesses . . . fully
corroborated by numerous sources of evidence . . . including telephone call detail records, cell site records,
photographs, nancial records . . . and other documentary evidence.”

Many of the government witnesses are members of the Suffolk County police and the Suffolk County District
Attorney’s of ce, the prosecutors said in the letter. The investigation was undertaken by the FBI and special
investigators attached to the U.S. attorney’s of ce for the Eastern District of New York.

An attorney for Burke could not be reached for comment.


Spota and McPartland each faces four counts: conspiracy to tamper with witnesses and obstruct an of cial
proceeding; witness tampering and obstruction of an of cial proceeding; obstruction of justice; and accessory
after the fact to the deprivation of civil rights, according to the indictment.


https://www.newsday.com/long-island/crime/suffolk-da-thomas-spota-top-aide-indicted-in-cover-up-1.14617467             3/5
2/5/2021                                            Suffolk DA Thomas Spota, top aide indicted in cover-up | Newsday

If convicted they each would face up to 20 years in prison, but would most probably receive less.

Newsday has reported that federal prosecutors and investigators had been probing whether Spota and
McPartland took part in the cover-up of the assault by Burke on Christopher Loeb, who stole a duffel bag from
the chief’s department SUV, parked in front of Burke’s St. James home in December 2012. The duffel bag
reportedly contained a gun belt, cigars, sex toys and adult pornography, of cials said. Loeb is not named in the
indictment.


“Of all the problems that have existed in Suffolk County over the decades, what seems to have broken the
back of Suffolk law enforcement was a kid who didn’t want to take a beating from a cop,” said Bruce Barket of
Garden City, Loeb’s attorney.


“It’s an unfortunate, sad thing, but a very good occurrence for the county,” Barket said. “It’s good for law
enforcement. The old guard had to go.”


He said Spota should resign immediately, and that there is no point to sticking around for the last two months
of his term. “He needs to go,” Barket said.


Spota, who is the longest-serving district attorney in county history, announced in May he was not planning to
run for a fth term in November.


In announcing his decision, Spota said the “deciding factor . . . is that life is too short [especially at my age] and
it’s time to spend quality time with my wife, children and grandchildren, with two more on the way.”


District attorney spokesman Robert Clifford declined to comment Wednesday.


Suffolk Democratic Party chairman Rich Schaffer said Spota should be allowed to serve out his term because
“it’s an accusation” and he has not been found guilty.


“It’s sad for him and his family, that they have to go through this at the end of his career,” Schaffer said. “And
we’ll give him the opportunity to defend himself in the court of law.”


Burke, a longtime Spota protégé and a close colleague and friend of McPartland’s, is serving a 46-month
federal sentence for violating in 2012 the civil rights of Loeb after pleading guilty to assaulting him, and then
engaging in obstruction of justice by orchestrating a cover-up of the attack.


Newsday has reported that the federal agents’ and prosecutors’ investigation into the cover-up was part of a
wider-ranging investigation into the district attorney’s of ce.




https://www.newsday.com/long-island/crime/suffolk-da-thomas-spota-top-aide-indicted-in-cover-up-1.14617467             4/5
2/5/2021                                            Suffolk DA Thomas Spota, top aide indicted in cover-up | Newsday

In addition to the Burke-Loeb case, Newsday has reported that the comprehensive federal scrutiny of Spota’s
of ce has included whether there was anything unlawful in the handling of the investigation into the shooting
of Huntington Station taxi driver Thomas Moroughan by an off-duty Nassau County police of cer; the
circumstances under which former Suffolk County Executive Steve Levy gave up a $4.1-million-dollar
campaign chest to the district attorney’s of ce, and also agreed not to run for re-election; the legality of a
wiretap placed on the phone of former Suffolk detective John Oliva; the resolution of the criminal case against
well-known Suffolk criminal lawyer Robert Macedonio; the of ce’s distribution of asset-forfeiture money; and
the investigation into a number of political associates of Suffolk County Executive Steve Bellone.


With Andrew Smith, Nicole Fuller and David M. Schwartz


                                                           By Robert E. Kessler
                                                       robert.kessler@newsday.com
           Bob Kessler covers federal law, including law enforcement agencies such as the FBI, DEA, IRS and ATF, as well as
                                                          the federal courts.




                                  Didn’t nd what you were looking for?

           search newsday.com                                                                                          




https://www.newsday.com/long-island/crime/suffolk-da-thomas-spota-top-aide-indicted-in-cover-up-1.14617467                    5/5
2/5/2021                         Spota, McPartland plotted to obstruct justice in Burke case, newly filed prosecution papers say | Newsday



LONG ISLAND / SUFFOLK
Spota, McPartland plotted to obstruct justice in Burke
case, newly filed prosecution papers say
                                                                            Former Suffolk County District Attorney Thomas Spota, left, and
                                                                            former top aide Christopher McPartland. Credit: Composite photo;
                                                                            Steve Pfost, left, and John Paraskevas




By Robert E. Kessler
robert.kessler@newsday.com
Updated December 6, 2018 11:46 PM


Thomas Spota, while Suffolk district attorney in June 2015, demanded that a Suffolk police of cer nd out
which of cer was an informant against his protégé, then-police Chief of Department James Burke, telling the
of cer that anyone feeding information to federal investigators was "dead" and "they would never work in
Suffolk County again," according to papers led Thursday by federal prosecutors.


Spota made the demand after he found out that federal investigators had reopened a dormant investigation
started in 2013 into whether there was a cover-up of Burke’s beating of a man who broke into his department
SUV, according to the papers. The documents are part of pretrial motions in the obstruction of justice case
against Spota and a chief aide, Christopher McPartland.


Spota "went nuts" and told a cooperating defendant that it was "not possible" that the investigation had been
reopened, the court papers say. This of cer is identi ed in the papers only as CD1, for Cooperating Defendant
1. He pleaded guilty to conspiracy to obstruct justice as part of a cooperation agreement with the government
and is awaiting sentencing, the papers say.


McPartland said at the meeting that he thought a particular police of cer was a "rat" and he ordered CD1 to
"get his guys in order" and to "take his guys' temperature and confront them one-on-one about whether they
were a ‘rat,’ ” the papers say.

                                                                                         The documents unsealed Thursday are the
    Former Suffolk County police chief of department James Burke
                                                                                         government’s response to the pretrial
    is escorted by FBI personnel in Melville in 2015. Credit:

https://www.newsday.com/long-island/suffolk/spota-burke-cover-up-1.24301848                                                                  1/4
2/5/2021                         Spota, McPartland plotted to obstruct justice in Burke case, newly filed prosecution papers say | Newsday

                                                                                         motions by Spota and McPartland to dismiss
                                                                                         certain indictment counts, including
                                                                                         obstruction of justice, and force prosecutors
                                                                                         to produce certain evidence, including the
                                                                                         identities of prosecution witnesses. Unsealed
                                                                                         were investigators’ request to search a bank
                                                                                         safe deposit box and a search warrant for
                                                                                         records of cellphones used by the defendants.

    Newsday/Steve Pfost
                                                                                         These records reveal in detail for the rst
                                                                                         time how Suffolk’s then-top law enforcement
of cers allegedly masterminded a cover-up that was wide-ranging and how the government’s probe was just
as extensive. The defendants held key meetings at the district attorney’s of ce and St. Patrick’s Roman
Catholic Church in Smithtown, according to the documents. The defendants used their government-issued
cellphones and private ones to allegedly update each other on the federal investigation and plan their
responses.

                                                                                                               In asking the court to deny the
                                                                                                               defendants’ motions,
    Sign up for The Classroom newsletter.                                                                      prosecutors called them
    The pandemic has changed education on Long Island. Find out how.                                           “nothing more than an
                                                                                                               attempt to obtain a detailed
       Email address                                                             Sign up                       preview of the government’s
                                                                                                               evidence prior to trial.”
    By clicking Sign up, you agree to our privacy policy.
                                                                                                               Revealing the identities of
                                                                                                               their informants and
                                                                                                               witnesses, the prosecution
argued, would endanger them and possibly hurt the “integrity” of the trial.


The prosecution papers say the cover-up of the beating began almost as soon as it happened at the Fourth
Precinct in Hauppauge on Dec. 14, 2012.


Christopher Loeb had broken into Burke’s vehicle and stolen a duffel bag containing a gun belt, loaded gun
magazines, cigars, sex toys and what Loeb later described as “nasty” pornography. Burke, who is now in a
halfway house, is serving a 46-month sentence after pleading guilty to violating Loeb's civil rights and
conspiring to obstruct justice. Burke and McPartland were at the June 2015 meeting in Spota’s of ce,
prosecutors say.




https://www.newsday.com/long-island/suffolk/spota-burke-cover-up-1.24301848                                                                   2/4
2/5/2021                         Spota, McPartland plotted to obstruct justice in Burke case, newly filed prosecution papers say | Newsday

The papers say Spota and McPartland, as part of the cover-up, required police witnesses to obtain lawyers
through the Suffolk County Police Benevolent Assocation and the Suffolk County Detectives Assocation and
to get legal representation from a list of attorneys approved by Burke’s lawyer.


The prosecution contends the two arranged "for high-ranking members of the SCPD and union of cials to
interact with potential witnesses … to gather further information and control the ow of information.”


After the June 2015 meeting in Spota’s of ce, the papers say that “multiple meetings took place at which the
conspiracy to obstruct the federal investigation continued” with the con dential witness, Burke, Spota,
McPartland and sometimes others until Burke was arrested in December 2015.

In an August 2015 meeting to discuss the federal probe, the court papers say, McPartland referred to the
beating and said of the victim: "John Doe did not get beaten badly and there were no marks and that nothing
would happen as long as the people that were in the room with John Doe did not talk."


Spota’s attorney, Alan Vinegrad, reached Thursday night, said: “Tom adamantly denies and disputes the
charges against him.”

McPartland’s attorney, Larry Krantz, said Thursday night: “Mr. McPartland strongly denies the charges and
looks forward to the trial when the government’s accusations will nally be tested.”

Burke's attorney did not return calls for comment.


The prosecution papers say Burke, while in prison, arranged for others to pass on $25,000 in cash to
McPartland after the Spota aide “began to cry” to a mutual friend that he needed the money for his legal
defense. The cash came from a safe deposit box Burke had in the Lake Grove branch of TD Bank, the papers
say. The papers include an unsealed 2017 search warrant for the safe deposit box, prosecutors say.


The papers also include an unsealed 2016 federal search warrant on the location of cell-tower sites of 10
cellphones of Spota, McPartland, Burke and ve unnamed Suffolk police of cers. The tower locations were
used to verify the of cers' presence at various meetings, according to prosecutors.


Spota and McPartland were charged in October 2017, more than a year after Burke was sentenced.Their trial
is scheduled for May.

Acting Eastern District U.S. Attorney Bridget Rohde said at the time: “Over a period of more than four years,
the defendants attempted to cover up the assault of a handcuffed prisoner by Burke by obstructing the
federal grand jury investigation and, when they learned that the scope the investigation expanded into an
investigation of obstructive conduct, the defendants then attempted to obstruct the obstruction
investigation.”
https://www.newsday.com/long-island/suffolk/spota-burke-cover-up-1.24301848                                                                  3/4
2/5/2021                         Spota, McPartland plotted to obstruct justice in Burke case, newly filed prosecution papers say | Newsday

Documents led then by the federal prosecutors in the case, John Durham and Lara Treinis Gatz, did not go
into speci c details.


But Durham and Treinis Gatz said then that Spota and McPartland “operated in a manner more akin to a
criminal enterprise than a district attorney’s of ce,” and that the evidence against the two Suffolk of cials was
“overwhelming and consists of dozens of witnesses ... fully corroborated by numerous sources of evidence ...
including telephone call detail records, cell site records, photographs, nancial records ... and other
documentary evidence.”


The prosecutors added that many of the government’s witnesses were members of the Suffolk District
Attorney’s Of ce or the Suffolk police department.


Spota and McPartland each have been charged with four felony counts: conspiracy to tamper with witnesses
and obstruct an of cial proceeding; witness tampering and obstruction of an of cial proceeding; obstruction
of justice; and accessory after the fact to the deprivation of civil rights.


If convicted, they each could face up to 20 years in prison.


Spota and McPartland each have been out on $500,000 bond since their arrests. They have been barred from
contacting witnesses in the case and are permitted to talk with each other only in the presence of their
attorneys.


With Andrew Smith and Ellen Yan


                                                            By Robert E. Kessler
                                                        robert.kessler@newsday.com
           Bob Kessler covers federal law, including law enforcement agencies such as the FBI, DEA, IRS and ATF, as well as
                                                          the federal courts.




                                  Didn’t nd what you were looking for?

           search newsday.com                                                                                                                




https://www.newsday.com/long-island/suffolk/spota-burke-cover-up-1.24301848                                                                      4/4
2/5/2021                      Spota and McPartland thought they were above the law, federal prosecutor said in opening statement | Newsday



LONG ISLAND / SUFFOLK
Spota and McPartland thought they were above the law,
federal prosecutor said in opening statement
                                                                            Former Suffolk County District Attorney Thomas Spota, left, and
                                                                            Christopher McPartland, a former aide, arrive at federal court in
                                                                            Central Islip on Thursday for opening statements in their
                                                                            obstruction of justice and conspiracy trial. Credit: John Roca




By Newsday Staff
Updated November 14, 2019 8:54 PM

This story was reported by Nicole Fuller, Robert E. Kessler, Bridget Murphy and Michael O'Keeffe. It was
written by Murphy.

Former Suffolk County District Attorney Thomas Spota and one of his top aides, Christopher McPartland,
abused their power by orchestrating a cover-up to protect a "crooked cop" and "thought they were above the
law," a government attorney said Thursday as the federal trial of the ex-prosecutors got underway.


"We are here today because nobody is above the law," Assistant U.S. Attorney Justina Geraci told jurors in her
opening statement in U.S. District Court in Central Islip.

Spota and McPartland were "two corrupt lawyers" who violated their positions of trust to keep former Suffolk
Police Chief James Burke from going to jail after he beat a then-heroin addict who broke into his department
vehicle and stole “embarrassing personal items," the prosecutor added.


But the cover-up fell apart after three years, and police criminal intelligence unit detectives, who also took
part in the December 2012 beating of Christopher Loeb inside a police precinct and the cover-up effort,
eventually told the truth, Geraci said.

                                                                                       Spota and McPartland, his anti-corruption
     James Burke, left, former chief of the Suffolk County Police
                                                                                       chief, along with Burke "were literally in
     Department, is taken into custody by FBI agents outside his
     home in Smithtown on Dec. 9, 2015. Credit: James Carbone                          charge of law and order in Suffolk County,"
                                                                                       the prosecutor added.
                                                                                       "Because of that," she said, "they believed that


https://www.newsday.com/long-island/suffolk/spota-obstruction-trial-burke-1.38576312                                                            1/6
2/5/2021                      Spota and McPartland thought they were above the law, federal prosecutor said in opening statement | Newsday

                                                                                       they were untouchable — that they could do
                                                                                       whatever they wanted and get away with it."


                                                                                       Geraci said the trial was "about how Burke's
                                                                                       closest friends and allies … helped him cover
                                                                                       up the assault, instead of doing their jobs, and
                                                                                       holding crooked Jimmy Burke accountable for
                                                                                       his crimes, as they were sworn to do."

                                                                                       Together, she said, the trio of friends "were
                                                                                                            the three most powerful men
                                                                                                            in Suffolk County" for nearly
     Sign up for The Classroom newsletter.                                                                  15 years.
     The pandemic has changed education on Long Island. Find out how.
                                                                                                            Spota, 78, of Mount Sinai, and
       Email address                                                             Sign up                    McPartland, 53, of Northport,
                                                                                                            are standing trial on
     By clicking Sign up, you agree to our privacy policy.                                                  four felony charges and
                                                                                                            maintain their innocence.


Their defense attorneys later red back at the prosecution's case Thursday with fervor.


"Tom Spota is innocent," declared Alan Vinegrad, the ex-district attorney's defense lawyer.


The allegations, he also told jurors, are a "baseless and damnable lie."


Larry Krantz, McPartland's attorney, said the government's case is based on "guilt by association," a belief
McPartland "must have been in on the crime" because he and Burke were buddies.


The defense attorneys also attacked the credibility of a former Suffolk police lieutenant who will serve as a
key prosecution witness, portraying him as an unreliable drunk desperate to avoid time behind bars.


An indictment accuses Spota and McPartland of conspiracy, obstruction of justice, witness tampering and
acting as accessories to the deprivation of the civil rights of Christopher Loeb, then 26, after his police
beating.


Loeb stole a duffel bag from Burke’s police vehicle that contained a gun belt, magazines of ammunition, a box
of cigars, sex toys and pornography, according to prosecutors.




https://www.newsday.com/long-island/suffolk/spota-obstruction-trial-burke-1.38576312                                                         2/6
2/5/2021                      Spota and McPartland thought they were above the law, federal prosecutor said in opening statement | Newsday

The indictment also alleges the defendants, Burke and others used intimidation and threats to pressure one or
more witnesses, including co-conspirators, not to cooperate with a federal probe into the assault, and to
provide false information and withhold information from authorities and the grand jury.


But attorneys for Spota and McPartland insisted Thursday that Burke never admitted to their clients he had
assaulted Loeb.


They claim Burke “vociferously denied it” to them — negating the government’s theory that both defendants
knew Burke was guilty and tried to help him conceal it.


In November 2016, a judge sentenced Burke to 46 months in prison for beating Loeb and carrying out a
scheme to try to cover up his actions.


Burke, who was Spota's longtime protégé and worked as his chief investigator for a decade before becoming
police chief, served almost all of his prison sentence before his release last year to home con nement.


Geraci told jurors that when Burke realized his duffel had been stolen from his vehicle on the morning of Dec.
14, 2012, he made one call to McPartland and another to police Lt. James Hickey, then commanding of cer of
the police force's criminal intelligence unit.


She said Burke wanted help getting his duffel back, and it "was not good news" for him that Suffolk police
already had arrested Loeb and a friend of his and recovered the stolen property at Loeb's Smithtown home.


The duffel, or "party bag," also contained Burke's Viagra prescription and he soon "trampled" through the
crime scene and seized his property back, Geraci said.


Burke then went to a police precinct and beat up Loeb with three intelligence unit detectives as Loeb was
handcuffed and shackled to the oor — slapping, punching and kicking Loeb and also "shaking him by his ears,"
the prosecutor said.

Then Burke, McPartland and Spota went into "full damage control mode," with McPartland's bureau at the
district attorney's of ce taking control of the "basic theft case" despite specializing in corruption
prosecutions, she added.

Spota and McPartland then enlisted Hickey and another high-ranking department of cial to keep other police
force members in line, so no one would report that Burke had beaten Loeb, Geraci said.


Hickey, whose unit Burke considered his "palace guard," was tasked with silencing the involved detectives, the
federal prosecutor alleged Thursday.


https://www.newsday.com/long-island/suffolk/spota-obstruction-trial-burke-1.38576312                                                         3/6
2/5/2021                      Spota and McPartland thought they were above the law, federal prosecutor said in opening statement | Newsday

William Madigan — the chief of detectives before his December 2015 retirement — also was enlisted to make
sure Hickey did his job and to monitor the case against Loeb, Geraci said.

But a lawyer for Loeb, "the one person who no one could control," took the beating allegations public, and the
FBI and U.S. attorney's of ce began probing the case for any civil rights violations, the prosecutor told jurors.

Six months later, the issuing of federal subpoenas in June 2013 to the intelligence unit detectives set off a
  urry of calls among the defendants and Burke, who rushed back from a shing trip for a meeting with them at
Spota's home — a meeting focused on thwarting the probe, Geraci said.


McPartland was "the architect of the lies," helping Burke craft a story about Loeb being a "junkie thief" who
fabricated his tale of an assault — a story, Geraci also said, that became the "script" everyone was supposed to
follow.


More meetings followed, in bars, church parking lots and homes, and the federal probe did stall for a
while, with one cop committing perjury in an effort to stick to the story about a lying junkie, Geraci said.


But in 2015, the federal investigation was reopened and investigators also began looking into not only Burke's
actions but whether there had been a cover-up, the prosecutor told jurors.


Spota, McPartland and Burke grilled Hickey at a meeting that June in Spota's of ce, certain that one of his
detectives had become a "rat" who was cooperating with federal of cials, Geraci said.


The detective who perjured himself in state court, one of the police of cials involved in Loeb's assault, later
pleaded guilty to obstruction charges and will testify during the trial with the hope of a reduced sentence,
Geraci said.


The U.S. attorney's Oof ce granted immunity to another detective involved in the assault and compelled his
testimony before the grand jury investigating the assault and cover-up — a move that kickstarted the case
against Spota and McPartland, the prosecutor said.


Phone records will provide a "road map" for how the conspiracy unfolded, and jurors also will hear that Burke
forked over $25,000 to McPartland to help with his legal expenses, Geraci said.


Hickey will testify and explain how cops faced ruined careers and destroyed lives if they didn't lie for Burke,
Geraci said.


Hickey, whom the defendants "brought into the conspiracy" and "trusted to keep the cover-up running
smoothly" was hospitalized during each of the federal probes — once for drinking heavily and then for stress
and sleep deprivation, the prosecutor said.

https://www.newsday.com/long-island/suffolk/spota-obstruction-trial-burke-1.38576312                                                         4/6
2/5/2021                      Spota and McPartland thought they were above the law, federal prosecutor said in opening statement | Newsday

She said the ex-police lieutenant — who put in retirement papers in December 2015 — is cooperating now
because he knows he broke the law by taking part in the conspiracy and hopes to get a lighter sentence when
he is sentenced for his crimes.

Lawyers for Spota and McPartland cast aspersions on Hickey's character in their opening statements.


Vinegrad, Spota's attorney, called the government witness someone with a "long past of credibility issues"
whose only way out of trouble "was to point the nger at other people" who were "up the food chain."


Krantz, McPartland's lawyer, said while the government's case rests on Hickey, the former lieutenant
has serious alcohol and psychological problems.


He added that Hickey is testifying "to save himself" and "is hoping to avoid going to jail."


Krantz also told jurors that Hickey in 2013 had to be hospitalized for several days and was drinking a bottle of
wine and half a bottle or more of vodka every day.


Later, in October 2015, Hickey was hospitalized again and "was experiencing days of delusions, hallucinations
and paranoia" while also "being violent and seeing people who were not there," McPartland's lawyer added.


Hickey also is the only government witness who had direct conversations with McPartland, Krantz said,
adding that the witness' recall won't be buttressed by any tape recordings, videos or text messages.


Prosecutors didn't get Hickey's medical records until this year, when their case already was built on "a
corroded foundation," Krantz added.


McPartland's lawyer also said in his client's defense that Burke lied to McPartland about what happened with
Loeb, with Burke claiming the federal investigation into Loeb's assault was retaliation after he withdrew
Suffolk cops from a gang task force.


Krantz added there was nothing illegal about his client taking a $25,000 loan from Burke to pay legal bills.


Vinegrad said Thursday that the government's case against his client consists of "smearing Tom Spota with all
types of baseless and irrelevant mud."


He pointed to Spota's 50-year legal career, calling him a "longtime distinguished public servant" who "stepped
aside" and asked for a special prosecutor after learning, about two months after Loeb's arrest, that the
burglary suspect was alleging Burke had beaten him.


After a federal probe began, Spota "did nothing to get in the way," Vinegrad added.

https://www.newsday.com/long-island/suffolk/spota-obstruction-trial-burke-1.38576312                                                         5/6
2/5/2021                      Spota and McPartland thought they were above the law, federal prosecutor said in opening statement | Newsday

He predicted jurors would hear no evidence Spota told anyone to lie or come up with a cover story.


Vinegrad said Spota merely gossiped about the federal investigation, just like everyone else in Suffolk law
enforcement.


Spota thought when the rst federal probe closed that it was con rmation of what Burke had told him many
times: that he hadn't assaulted Loeb.


Spota was surprised, Vinegrad said, when the probe was reopened but didn't obstruct the investigation.


After opening statements, former Suffolk Police Commissioner John Gallagher testi ed Spota was aware
Burke had "a checkered past with internal affairs" within the police department.


At the time, Spota was asking Gallagher to appoint Burke as the commanding of cer of the district attorney's
investigations squad — which Gallagher then did.


Suffolk Police Chief Stuart Cameron, who began serving in his current role after Burke stepped down, then
testi ed, describing Burke's rise through the department as "more rapid than standard."


Cameron also said Burke and Spota had a close relationship that went back to Burke's participation as a
teenage witness in a homicide case that Spota prosecuted.


The police chief also said that after taking his current command, he transferred Hickey — who called out sick a
lot and seemed stressed — out of the intelligence unit.


But Hickey didn't appear to be intoxicated, hallucinating or suffering from paranoia, Cameron said.


The trial resumes Monday.


                                                                By Newsday Staff




                                   Didn’t nd what you were looking for?

           search newsday.com                                                                                                                




https://www.newsday.com/long-island/suffolk/spota-obstruction-trial-burke-1.38576312                                                             6/6
2/5/2021                                             US: Detective broke ranks, helped expose brutality cover up - ABC News




   BREAKING

   Actor Christopher Plummer dies at 91




           US: Detective broke ranks, helped                                                                    Top Stories

           expose brutality cover up                                                                            3 neighbors dead after ﬁght over
                                                                                                                snow shoveling, authorities say
           Former Long Island prosecutor is on trial, accused of conspiring to help cover for a                 Feb 03, 5:49 PM
           police chief who slugged a handcuﬀed man who stole sex toys
                                                                                                                Biden: 'We can't do too much' on
           By MICHAEL R. SISAK Associated Press                                                                 COVID-19 relief, GOP 'not
           November 14, 2019, 9:14 PM • 5 min read                                                              willing to go' far enough
                                                                                                                33 minutes ago

           For more than a year after a Long Island police chief slugged a handcuﬀed
                                                                                                                Actor Christopher Plummer dies
           man who stole sex toys and other items from his department SUV, federal                              at 91
           investigators found themselves up against a blue wall of silence - unable to                         30 minutes ago

           get anyone beside the victim to say what happened.
                                                                                                                Larry and Dannielynn Birkhead
                                                                                                                share beautiful moment
           Then, a detective who was in the room with the chief broke ranks, accepted                           reﬂecting on Anna Nicole's life
                                                                                                                Feb 05, 9:07 AM
           an immunity oﬀer and started talking, Assistant U.S. Attorney Justina
           Geraci said Thursday in an opening statement. The detective led                                      US Air Force investigating
           investigators not only to the truth about the 2012 assault, but a cover up                           intruder at Joint Base Andrews,
                                                                                                                home to Air Force One
           involving a powerful longtime prosecutor who had been the chief’s mentor,
                                                                                                                Feb 05, 4:38 AM
           she said.

           Former Suﬀolk County District Attorney Thomas Spota and a former top
                                                                                                                    ABC News Live
           deputy in the DA’s oﬃce are now on trial, accused of conspiring with then-
           Chief James Burke to stiﬂe a federal probe into whether Burke violated
           Christopher Loeb’s civil rights.

           “They thought they were above the law,” Geraci told jurors. “But they were
           wrong. And we are here today because no one is above the law.”

           Spota, 78, and co-defendant Christopher McPartland, 53, who ran Spota’s                              24/7 coverage of breaking news and live events
           anti-corruption bureau, face charges including obstruction of justice and
           witness tampering. They pleaded not guilty and have denied the
           allegations. If convicted, they each face up to 20 years in prison.

           The trial, at the federal courthouse in Central Islip, Long Island, is expected
           to take about four weeks.

           “Tom Spota is innocent,” his lawyer, Alan Vinegrad, said in an opening
           statement. McPartland’s lawyer, Larry Krantz, said his client is a victim of
           “guilt by association.”

           The criminal charges hastened Spota’s exit from oﬃce after 16 years as the
           top prosecutor in Suﬀolk, the bigger of Long Island's two suburban counties
           with about 1.5 million residents. Already a lame duck, Spota announced his
           retirement days after he was charged in October 2017.




https://abcnews.go.com/US/wireStory/us-detective-broke-ranks-helped-expose-brutality-coverup-67024309                                                            1/4
2/5/2021                                        US: Detective broke ranks, helped expose brutality cover up - ABC News

           Burke, now 55, pleaded guilty in February 2016 to violating Loeb's civil
           rights and obstructing justice for leading the conspiracy to conceal his
           involvement in the assault. He ﬁnished his prison sentence in April.

           Burke attacked Loeb in a police station interrogation room after Loeb was
           arrested for breaking into the ex-chief's unlocked, department-issued GMC
           Yukon and stealing what Geraci called his “weekend party bag” - a duﬀel
           containing his gun belt, ammunition, a box of cigars, sex toys, pornography
           and a bottle of Viagra with his name on it.

           Geraci, in her opening statement, said Burke trampled through an active
           crime scene at Loeb’s house and took back the stolen items before going to
           the police station. There, he and three detectives from a trusted group he
           called the “Palace Guards,” slapped, punched and kicked Loeb while he was
           handcuﬀed and shackled to the ﬂoor, Geraci said.

           He bragged it was “just like the good old days,” she said.

           Almost immediately after the beating, Burke started working with Spota,
           McPartland and other police oﬃcials to protect himself from scrutiny,
           Geraci said. At one point Burke had a ﬁshing boat he was on turn around so
           he could get back to Long Island and deal with the investigation, she said.

           Together, they concocted a story that Burke was an innocent bystander
           who never entered the interrogation room where Loeb was being held,
           pressured witnesses not to cooperate and asked some to give false
           information, Geraci said. One detective was charged with perjury for lying
           under oath.

           “The investigation was basically shut down,” Geraci told jurors. “For a year
           and half, nothing happened - Burke and the defendants seemed to have
           gotten away with it.”

           But in 2015, one of the detectives in the room when Burke punched Loeb
           accepted an immunity oﬀer and “kick-started the new phase of the federal
           investigation,” Geraci said.

           As the cover up unraveled, federal prosecutors said, Spota deemed anyone
           cooperating with the investigation a "rat," demanded that a police oﬃcer
           ﬁnd out who was cooperating and threatened that informants "would never
           work in Suﬀolk County again."

           Police oﬃcers who received subpoenas from the FBI were interrogated
           afterward by Burke's allies about whether they had talked, prosecutors said.
           Some were warned that if they admitted wrongdoing, their union would
                         VIDEO      LIVE      SHOWS         C O R O N AV I R U S
           not pay their legal fees, prosecutors said.

           After Burke’s 2015 arrest, he sent a longtime friend to deliver $25,000 in
           cash to McPartland to help pay for legal expenses arising from the
           investigation, Geraci said.

           Spota and Burke had a kinship that dated to the ex-chief's teenage years in
           the late 1970s, when he was a star witness in a murder case that Spota was
           prosecuting.
https://abcnews.go.com/US/wireStory/us-detective-broke-ranks-helped-expose-brutality-coverup-67024309                    2/4
2/5/2021                                              US: Detective broke ranks, helped expose brutality cover up - ABC News

           Spota later hired Burke to work in his oﬃce as an investigator and vouched
           for him when he was appointed chief of police, one of the largest suburban
           forces in the country with 2,500 oﬃcers.

           Heading the district attorney’s oﬃce and the police department, they
           “believed that they were untouchable,” Geraci said. “That they could do
           whatever they wanted and get away with it.”

           ——

           Follow Michael Sisak on Twitter at twitter.com/mikesisak


                     Comments (0)




           Before You Go

           These Cars Are So Loaded It's Hard to Believe They're So Cheap
           Luxury SUVs | Search Ads | Sponsored




           Top Surgeon: This Simple Trick Empties Your Bowels Every Morning (Almost
           Immediately)
           Gundry MD Bio Complete 3 Supplement | Sponsored


           20 Questions to Tell If You're Ready to Retire
           SmartAsset | Sponsored




           Tommy Chong: Throw Away Your CBD Now
           Tommy Chong | Sponsored




           New Jersey Launches New Guidelines For Cars Used Less Than 50 Miles/Day
           Smart Lifestyle Trends | Sponsored




           Skip the Hassle - Upgrade to the World's Smartest CPAP Without Visiting the
           Doctor
           The Easy Blog by EasyBreathe.com | Sponsored



           3 Pennsylvania neighbors dead after fight over snow shoveling, authorities say



           France's leader "very upset" by platforms' muzzling of Trump




           7 Mistakes That Can Ruin Your Retirement
           SmartAsset | Sponsored




           The Top 10 Attorneys in Edison
           Lawyers | Search Ads | Sponsored




           New Jersey: Say Bye To Expensive Solar Panels If You Own A Home In Edison
https://abcnews.go.com/US/wireStory/us-detective-broke-ranks-helped-expose-brutality-coverup-67024309                          3/4
2/5/2021                                                    US: Detective broke ranks, helped expose brutality cover up - ABC News
           Energy Bill Cruncher Solar Quotes | Sponsored




           Getting this Treasure is impossible! Prove us wrong
           Hero Wars | Free Online RPG | Sponsored




           NFL Star Rob Gronkowski Loves These Shoes
           Wolf & Shepherd | Sponsored




           California man arrested after livestream shows 2 bodies



           Trump, facing expulsion, resigns from Screen Actors Guild




           Edison, New Jersey: Did You Know About This?
           US Auto Insurance Now Quotes | Sponsored




           Edison, New Jersey Drivers Are Stunned By This Little Known Rule
           US Auto Insurance Now Quotes | Sponsored




           New Senior Apartments in Edison (May Leave You Speechless)
           Senior Living | Search Ads | Sponsored




            ABC News Network     Privacy Policy     Your CA Privacy Rights   Children's Online Privacy Policy      Interest-Based Ads   About Nielsen Measurement   Terms of Use
                                                                              Do Not Sell My Info       Contact Us
                                                                  Copyright © 2021 ABC News Internet Ventures. All rights reserved.




https://abcnews.go.com/US/wireStory/us-detective-broke-ranks-helped-expose-brutality-coverup-67024309                                                                              4/4
2/5/2021                               Scandal Began With Sex Toys. Now Ex-D.A. Is Convicted on Long Island. - The New York Times




Scandal Began With Sex Toys. Now Ex-D.A. Is Convicted on Long Island.
The former ofﬁcial in Suffolk County was found guilty of conspiracy after a trial that exposed a culture of corruption.

By Nicole Hong and Arielle Dollinger

Dec. 17, 2019


CENTRAL ISLIP, N.Y. — He was one of the most powerful men on Long Island, serving as the top prosecutor in a suburban county with
1.5 million people. He won election after election for 15 years with bipartisan support.

But Thomas J. Spota, the district attorney in New York’s Suffolk County, had an Achilles’ heel.

He always had a soft spot for a police ofﬁcer named James Burke, who rose under his tutelage to become the county’s chief of police. Mr.
Spota viewed Mr. Burke almost as a son, standing with him whenever he was touched by scandal.

On Tuesday, Mr. Spota, 78, was convicted of participating in a yearslong conspiracy to cover up for Mr. Burke after he violently beat a man
accused of stealing from him while he was the police chief.

The trouble started one morning in December 2012, when Chief Burke discovered somebody had broken into his police car. The thief took a
duffel bag from the car that contained sex toys, a pornographic DVD and Viagra.

Later that morning, a man was arrested with the stolen goods. The chief barged into the police interrogation room where the man,
handcuffed to the ﬂoor, called him a pervert. In a rage, Chief Burke kicked and punched him.

Mr. Spota set out to protect and defend Chief Burke, as he had before over a 40-year friendship, prosecutors said. That decision would cost
Mr. Spota his career and turn him into a convicted criminal.




                                       James Burke, center, the former Suffolk County police chief, pleaded guilty in 2016 to the
                                       assault of a man who had broken into his police car and the subsequent cover-up. Steve
                                       Pfost/Newsday, via Getty Images




After hearing four weeks of trial testimony, a federal jury on Long Island found Mr. Spota guilty of four counts, including obstruction of
justice and witness tampering. He was convicted along with Christopher McPartland, 53, who paradoxically had been Suffolk County’s top
anticorruption prosecutor.

They each face up to 20 years in prison.

The convictions of Mr. Spota and Mr. McPartland “make it clear that the days of Long Island’s good old boy networks combining politics,
power and policing to beneﬁt a select few, at the expense of the taxpaying public, are dead and gone,” said Richard Donoghue, the United
States attorney in the Eastern District of New York.

The jurors reached the guilty verdict after deliberating for about seven hours over two days.



https://www.nytimes.com/2019/12/17/nyregion/tom-spota-trial-verdict.html                                                                   1/4
2/5/2021                              Scandal Began With Sex Toys. Now Ex-D.A. Is Convicted on Long Island. - The New York Times
Mr. Spota and Mr. McPartland sat without expression as the verdict was read. They hugged their lawyers afterward. Mr. Spota’s family
members, seated in the ﬁrst row of the courtroom, appeared emotional, with teary eyes and their arms around one another.

Mr. Spota’s lawyer, Alan Vinegrad, declined to comment on the verdict. Mr. McPartland’s lawyer, Larry H. Krantz, said, “There are many
more legal steps in the case, and we will continue to ﬁght for this.”




                                      Christopher McPartland, right, leaving his trial last month in Central Islip, N.Y. He and
                                      Mr. Spota each face up to 20 years in prison. Uli Seit for The New York Times



Mr. Burke, 55, had already pleaded guilty in 2016 to the assault and the subsequent cover-up, a year after resigning from the force. He
completed his prison sentence this year but refused to testify at trial against his old colleagues.

The verdict was a hard-fought victory for the federal prosecutors and the F.B.I., whose investigation faced setbacks for years.

Proving obstruction of justice required the government to present evidence that the defendants acted with a corrupt purpose, a high legal
bar. Without recordings of conversations, the trial hinged largely on the testimony of one witness: James Hickey, a former police
commander who worked in Mr. Spota’s inner circle.

The cover-up of Chief Burke’s assault, witnesses at trial said, was part of a broader pattern. The testimony exposed an alarming culture of
corruption and retribution in a county with about 2,500 police ofﬁcers, one of the largest police departments in the United States.

Police ofﬁcers who were supposed to investigate gangs and school shootings would be diverted to help their chief with petty vendettas and
mundane tasks, like spying on his girlfriends or driving him to the airport, former ofﬁcers testiﬁed.

Together, Mr. Spota, Mr. McPartland and Chief Burke controlled what amounted to a law-enforcement ﬁefdom in the eastern half of Long
Island, prosecutors said.

The three men called themselves “the administration,” one former police ofﬁcer testiﬁed. They golfed together and drank together. Mr.
McPartland and Mr. Burke used to greet one another on the phone with a vulgar imprecation.

Mr. Burke’s relationship with Mr. Spota began in 1979, when Mr. Spota was a young prosecutor trying a murder case, and Mr. Burke, then a
teenager, was his star witness.

Mr. Burke later became a police ofﬁcer. In the 1990s, an internal investigation found that he had violated several police protocols, including
having sex in his patrol car while in uniform with a prostitute who used crack cocaine. Mr. Spota, a lawyer for the police union at the time,
defended Mr. Burke and negotiated a plea deal that saved his career.

Then in 2001, Mr. Spota, who switched parties from Republican to Democratic, was elected district attorney. He repeatedly promoted Mr.
Burke in the Police Department, consolidating their power.

Prosecutors said the two of them, along with other ofﬁcials, were able to punish people who challenged their authority.

In particular, Mr. Burke hated one of the police ofﬁcials, Pat Cuff, who had conducted the internal investigation against him in the 1990s,
witnesses said. When Mr. Cuff’s son was caught with a gun, the district attorney’s ofﬁce threatened to upgrade the charges from a
misdemeanor to a felony. Mr. Cuff cried at his desk, suspecting it was retaliation, a witness testiﬁed.

As soon as Mr. Burke became police chief in early 2012, he demoted Mr. Cuff by four ranks and assigned him to guard a warehouse.


https://www.nytimes.com/2019/12/17/nyregion/tom-spota-trial-verdict.html                                                                      2/4
2/5/2021                              Scandal Began With Sex Toys. Now Ex-D.A. Is Convicted on Long Island. - The New York Times

The assault of the burglary suspect happened about a year into Mr. Burke’s tenure as police chief. The man in custody, Christopher Loeb,
was a heroin user with a long criminal record. Chief Burke thought nobody would believe his word over the police chief’s, according to
witness testimony.




                                      Christopher Loeb was kicked and punched while in police custody. Uli Seit for The New
                                      York Times




Mr. Loeb was held on $500,000 bail, an unusually high amount for a car break-in. The case was assigned to the public corruption unit, led
by Mr. McPartland, not the major crimes unit, where it would normally have been prosecuted.

But a few months later, in early 2013, Mr. Loeb’s lawyer publicly accused the police of assault, triggering a civil rights investigation.

The administration panicked, prosecutors said. Mr. McPartland helped concoct a cover story that Chief Burke had just “popped his head
in” to the interrogation room. Three other police detectives had been in the room participating in the beating, and it was imperative that
they all stuck to the same story.

To maintain the lie, Mr. Spota and Mr. McPartland relied heavily on Mr. Hickey, the police commander who supervised those three
detectives.

Mr. Hickey testiﬁed that he was ordered to instruct his men to “deny, deny, deny.” Mr. Spota and the others involved in the cover-up
handpicked one of the three ofﬁcers, Anthony Leto, to lie under oath about the assault during a court hearing, Mr. Hickey said.

Mr. Leto told jurors that he feared if he were truthful, the police chief would falsely accuse his sons of a crime or plant drugs on them.

The obstruction initially worked, thwarting federal agents for several months. But the investigation escalated again in 2015 with more
subpoenas.

During a meeting that year, Mr. McPartland speculated about who the “rat” was. Mr. Spota said that if one police ofﬁcer cooperated, “He’ll
never work here again and I will see to it,” according to Mr. Hickey’s testimony.

After the meeting, Chief Burke threatened that if the police detectives failed to stay in line, he would expose that Mr. Hickey was cheating
on his wife, Mr. Hickey said.

“I realized that my career was over,” he testiﬁed, “and that if I even try to go to the feds at this point, I would be dead in Suffolk County.”

Mr. Hickey said that he stayed awake at night, feeling paranoid. He was hospitalized in a stress-induced delirium, and was screaming,
biting and spitting, according to medical records shown at trial.

Four days after his release from the hospital in October 2015, he received a grand jury subpoena, he said.

Mr. Hickey decided to plead guilty to his role in the conspiracy and cooperated with prosecutors as their star witness, testifying on the
stand for three days.

At trial, lawyers for Mr. McPartland and Mr. Spota tried to shred Mr. Hickey’s credibility, calling him a practiced liar and highlighting that
he admitted to four extramarital affairs. They pointed to a state judge’s determination in 1990 that Mr. Hickey had lied under oath as a
police ofﬁcer in a different burglary case.



https://www.nytimes.com/2019/12/17/nyregion/tom-spota-trial-verdict.html                                                                          3/4
2/5/2021                              Scandal Began With Sex Toys. Now Ex-D.A. Is Convicted on Long Island. - The New York Times
The defense said prosecutors were relying on Mr. Hickey’s recollection of conversations that happened years ago, with no concrete
evidence to corroborate his memory. No other witness testiﬁed to receiving direct orders from Mr. Spota or Mr. McPartland to obstruct the
investigation, defense lawyers argued.

Prosecutors produced calendar entries and call records that they said showed Mr. Hickey was telling the truth.

Ultimately, the 12 jurors chose to believe Mr. Hickey.

On Tuesday, after the verdict was read, Mr. Loeb, the man who was assaulted by the police chief, poked his head into the emptying
courtroom. He had been watching the trial from the overﬂow room. He was smiling.




https://www.nytimes.com/2019/12/17/nyregion/tom-spota-trial-verdict.html                                                               4/4
